          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 1 of 63
ADMIS Complaint - Page 1


                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHTERN DISTRICT OF NEW YORK
_____________________________
SAMANTHA SIVA KUMARAN                         |
Other similarly situated Customers 1-100      |
Other similarly situated CTA’s 1-100          |
Nefertiti Risk Capital Management, LLC        |    Case No: 1:20:CV:___________
,                                             |    Judge:______________
                       Plaintiff,             |    Related Case: 1: 20:CV:03668
                                              |
               -against-                      |
                                              |    COMPLAINT
ADM Investor Services, Inc                    |    JURY TRIAL DEMANDED
                       Defendant,             |
_____________________________

Pursuant to Federal Rules of Civil Procedure (“FRCP”) 3, and incorporating by reference the

exhibits under FRCP 10(c), Plaintiffs Samantha Siva Kumaran (“Kumaran”), Customers 1-100,

CTA’s 1-100, Nefertiti Risk Capital Management, LLC, allege for its complaint as follows:



                               PRELIMINARY STATEMENT

1. This action involves a fraudulent scheme, perpetuated by ADM Investor Services (“ADMIS”)

for over more than five (5) years to defraud and induce commodities futures customers to open

accounts in violation of the Commodities Exchange Act, using predicate acts of wire fraud and

violations of the Defend Trade Secrets Act, to disseminate customers’ confidential trading
accounts, and overcharge unauthorized fees, to the owners, employees and affiliates of a disbarred

FCM called Vision Financial Markets, LLC., in interstate commerce, without the customers

knowledge, consent and permission

2. Starting in or around September 2014 and continuing until present date, ADMIS engaged in a

fraudulent scheme, together with the owners of the disbarred futures clearing merchant Vision

Financial Markets, Howard Rothman and Robert Boshnack and various affiliates and entities

owned or controlled by the foregoing individuals, collectively (“Vision”) together with a network

of about 80-100 Vision, and aided by various key insiders at the National Futures Association, to
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 2 of 63
ADMIS Complaint - Page 2


have   deceive, and    defraud thousands of commodities futures customers and CTA in the
commodities futures markets, who innocently opened accounts at ADMIS.

3. Dozens of customers and CTA”s including Plaintiffs located in New York City, who

inadvertently opened accounts at ADMIS during the period September 2014 until present date, fell

victim to a fraudulent and behind the scenes scheme, whereby, ADMIS, in exchange for financial

benefits, sold and/or distributed and gave fully disclosed access to multiple of their confidential

customers’ and CTA’s private futures account data, details of the inner workings of their trading

positions, as well as their personal private data, without the customers knowledge, permission and

consent to Vision’s owners, employees, and affiliates.

4. Further the scheme solicits millions of dollars of unauthorized fees and charges, estimated to

total over $50 million dollars, in violation of the Commodities Exchange Act (which are expressly

not authorized by the customer or CTA) to be deducted in cash from ADMIS accounts to be used

to make personal payments to Rothman, Boshnack and Vision affiliates, across interstate lines in

Stamford Connecticut, and other financial benefits, which are fraudulently concealed from

customers and CTA’s prior to account opening;

5. Further, after ADMIS deceived and betrayed hundreds of its customers and CTA’s by

secretively giving Vision’s owners, employees and affiliates unlawful access to their confidential

trading accounts, and trade secrets, and disseminating their confidential and proprietary trading

strategies to their competitors in Stamford CT, ADMIS’ CEO Tom Kadlec, on the Membership

Committee of the NFA, then facilitated the registration of Vision Investment Advisors, LLC, a

direct competitor, as a CTA, having unlawfully acquired all ADMIS’ CTA”s trading data in

violation of the Defend Trade Secrets Act numerous regulatory compliance laws, and violation of

the CEA. Without limitation, Defendants in bad faith, materially violated NFA 2-4 9061.

6. This conduct violates the heart of the Commodities Exchange Act, which is to protect market

integrity, and to promote principles of fair and equitable trade, and promote fair market

competition, and constitutes fraud and deceptive trade practices.
            Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 3 of 63
ADMIS Complaint - Page 3


7. Additionally, the illegal conduct, has allowed the disbarred Vision’s owners, employees and
affiliates and ADMIS and its conspirators to amass approximately $50 million and continues to

amass illegal unauthorized fees and charges, being passed through to ADMIS accounts to fund

Vision’s new businesses, destroy fair market competition amongst CTA’s, and small businesses.

8. Since the proprietary information was disseminated to and utilized in Stamford, Connecticut,

and other branch offices, their actions violated the Defend Trade Secrets Act provides for a federal,

private, civil cause of action for trade-secret misappropriation in which “[a]n owner of a trade

secret that is misappropriated may bring a civil action ,, . if the trade secret is related to a product

or service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. section 1831

et seq. It also constitutes a predicate act for a RICO violation.

9. As a material part of enacting and covering up the fraud, ADMIS, CEO Tom Kadlec is also an

NFA Board Member, curried favor and utilized at least two long standing insider NFA Compliance

Officers, who were familiar with the dealings of Vision and had knowingly participated in the

fraud to violated NFA Compliance Rules to permit Vision, its officers, employees and affiliates to

access customers and CTA’s trade secrets, confidential trading records and privacy laws, in

exchange for generating millions of dollars of revenue for the NFA. 1

10. Without someone on the inside of the NFA to condone the rule violations, ADMIS, Vision and

the Vision IB’s would not have been able to perpetuate the fraud for over five years, and upon

belief, so far the customers and CTA’s never found out. NFA, with full participation in the

conduct, willfully in bad faith, as documented herein, failed to enforce its compliance laws.

                                  JURISDICTION AND VENUE

11. Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq. because

they arise under the laws of the United States.




1
    20 CV 03668 DKT 1
           Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 4 of 63
ADMIS Complaint - Page 4


12. This Court also has jurisdiction over the subject matter of this action under 28 U.S.C. § l332
because the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs, and is between citizens of different states.

13. This Court also has supplemental jurisdiction over the claims arising under state law pursuant

to 28 U.S.C. § 1367(a).

14. Pursuant to 18 U.S.C. § 1965, 28 U.S.C. § 1367 and New York CPLR § 302(a), this Court has

personal jurisdiction over any non-domiciliary defendant.

15. Venue lies in this District Court under the provisions of 18 U.S.C. § 1965(a) and 28 U.S.C. §

1391(b) as the Southern District of New York is the district where one or more the Defendants

reside and because this is the district where a substantial amount of the activities forming the basis

of the Complaint occurred;

16. An Arbitration initiated ruled that jurisdiction and venue would be New York, NY. That action

has been stayed pending resolution of these matters in this district, and the joint liability of the

NFA.

                                             PARTIES

17. ADM Investor Services, Inc is a Futures Clearing Merchant located at 141 W Jackson Blvd,

Suite 2100a Chicago, IL 60604 It is wholly owned by Archer Daniel Midland (“ADM”).

18. Samantha Kumaran is a resident of New York City, NY which is within this judicial district.

In April 2017 Kumaran became a registered member of the NFA as a Commodities Trading

Advisor. Prior to that she was a customer and opened an account as a customer to trade

commodities futures in January 2017.

19. Customers 1-100 and CTA’s 1-100 are citizens of the United States of America, and are

similarly situated to Kumaran, who are also victims of the scheme. They opened accounts with

ADMIS after September 2014, and were fraudulently induced by former Vision IB’s and remain

unaware their confidential accounts and millions of dollars have been disseminated to Vision.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 5 of 63
ADMIS Complaint - Page 5


20. Nefertiti Risk Capital Management, LLC was a minority women owned small business, sole
proprietor and LLC, in New York NY that was a direct competitor of Vision. It was also a

registered CTA. ADMIS, Vision and NFA, depleted its assets, property and trading strategies, to

make the company un-operational, in deliberate and direct unfair competition, for Vision to destroy

its competitors, in the scheme herein. Kumaran is the legal successor and assign of the LLC.

                                PLAINTIFF TRADE SECRETS

21. Samantha Siva Kumaran (“Kumaran”) is a British born, US Citizen residing in New York

City, NY. Kumaran earned a First Class Masters and Bachelors, in Applied Math and Theoretical

Physics from the University of Cambridge, UK.

22. Over the course of two decades, she is the sole owner and developer of analytical solutions,

risk management software, and trading algorithms since 1993. Until entering the commodities

futures industry in or around later 2016, Kumaran self-started a risk management software and

services consultant in New York City. Her risk management strategies are trade secrets.

23. As a solopreneur, she has consulted for a large companies, Fortune 500 companies and other

clients, including Credit Suisse First Boston, AIG, Spectron Oil, FEA, Niagara Mohawk Energy

Marketing, Nomura Securities, Manitoba Hydro, ABN Amro, JPMorgan, Duke Energy Field

Services, Enron, Bristol Myers Squibb, Louis Dreyfus Commodities, Nexant, Fuji Securities,

Market Arts Software, Risk Advisory Canada, Blue Rock Energy, Giro Credit, UMS Advisory and

Winhall Consulting.

24. In 2018, Kumaran was featured as a Top 10 Enterprise Trading Risk Management ETRM risk

management service provider and solution in CIO Insights

25. During the period 2011 until present date Kumaran, as the sole owner and inventor, of trading

algorithms, specifically designed for the commodities options markets, and are designed to give

her a competitive advantage both in risk management as well as a CTA. The options modules are

in direct competition with the programs that Vision was disbarred for.
           Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 6 of 63
ADMIS Complaint - Page 6


26. In 2016 Kumaran took the Series 3 exam and in April 2017 Kumaran became a registered
CTA. As with all CTA’s, their trading strategies and algorithms are considered trade secrets, derive

independent value from not being known, and are designed to give a CTA a competitive advantage

to generate substantial returns and accumulate AUM from its secret sauce.

27. NFA rules, including NFA 2-24 9061 acknowledge the competitive value of a CTA’s

transaction record, stating it is expressly forbidden for an NFA Member to obtain those records

without a CTA’s permission.

28. Kumaran’s CTA trading programs can be summarized as quantitative commodity options

trading strategies that seek accelerated capital appreciation in short time frames, through the active

trading of exchange-traded commodity options and provide a competitive advantage. Successful

performance enables the investor to accumulate returns by reinvesting over a longer period, as well

as take profits in shorter period.

29. The trading and risk management strategies, for the CTA, were borne from substantial

investment of time and significant investment, cost, time and development by Kumaran. They

were designed and built over decades by Kumaran, and substantial time, money, research,

development and highly-specialized skills, that are not easy to find, and to generate the options

trades to give Plaintiff a commercial competitive analytical advantage.

30. At all times Kumaran has protected this information under strict Non-Disclosure Agreements,

non-compete and non-reverse engineering provisions, requiring the signing of express

confidentiality agreements, and protecting its use and dissemination, and further took steps to

rarely disclose the information. Plaintiffs do not disclose the trade secrets, except under the express

rubric of its own restrictive non-disclosure agreement. Further Plaintiffs restrict access to all its

Confidential Information on its servers, including but not limited to password access, restrictive

access to drives.

31. At no time, either prior to, during or subsequent to the events hereunder did Kumaran assign

ownership, right, title or interest to the IP to any person, corporation or legal entity. Kumaran in

her individual capacity remains the sole owner in all IP interests.
              Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 7 of 63
ADMIS Complaint - Page 7


32. In order to form the businesses, Kumaran, individually and friends and family as partners
agreed to assist with financial capital and labor sweat equity estimated of significant amounts of

capital to help form the business. Kumaran, in her individual capacity, also invested IP, as a capital

contribution, which was valued separately and significant in long term business value, the partners

agreed would have significant initial capital contribution value.

                                         ADMIS BACKGROUND

33. ADMIS is a wholly owned subsidiary of Archer Daniel Midlands Company. (“ADM”) and

upon belief commenced business discussions with Vision’s owners in or around June 2014.

34. On or around June 20 2014, 2010, Vision Financial Markets, LLC registration as a Futures

Clearing Merchant with the National Futures Association was deemed effectively barred. On this

date, NFA issued a public announcement that Vision effectively barred from Membership and

stated that acknowledge a pattern of serious disciplinary actions by regulators and that Vision has

had a long history of supervisory issues during its tenure as an NFA Member. It has been the

subject of four prior NFA Complaints -three of which charged the firm with failing to diligently

supervise various aspects of the firm's operations. 2

35. Vision Financial Market’s profiles on NFA Basic Website shows the entity was subject to 172

CFTC Reparations against it as Defendant - cases brought against Vision, its management and

owners by harmed customers – a firm with a serious disciplinary track record of violations, that

customers, including Plaintiffs would not choose to do business.

36. In or around 2010 Vision was fined $500,000, specifically list Vision’s risk management

failures in options risk management on futures and caused losses to customer of millions of dollars.

The risk manager of Vision at the time was John Felag, and under the supervision of Howard

Rothman and Robert Boshnack.

37. Three years later, however, in or around 2013, Vision’s gross negligence and failures in risk

management specifically in commodities futures options trading, caused customers to lose another


2
    https://www.nfa.futures.org/news/newsRel.asp?ArticleID=4428
               Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 8 of 63
ADMIS Complaint - Page 8


$2.1 million. Vision Financial Markets was fined $1,500,000 and paid approximately $2 million
in customer restitution. Complaints filed cited Vision’s failure to observe high standards of

commercial honor, failure to observe just and equitable principles of trade, failure to maintain

adequate records, and failure to supervise.

38. However despite public statements that Vision would exit the business it did not. By piercing

the corporate veil, its owners Howard Rothman and Robert Boshnack, in their individual capacity,

tailored a deal, in or around September 2014, by which they would simply change the name of

Vision, form numerous other affiliates, including but not limited to High Ridge Futures, High

Ridge Holding Company, LLC Vision Investment Advisors, and partner up with ADMIS. Same

company, new names.

39. Vision Financial Markets, LLC is still in existence and operation, continues to be subject to

other fines and grievances of misconduct from the SEC and CFTC and is owned by Howard

Rothman and Robert Boshnack. 3, 4

40. Concealed from the public, in what appeared to be a straight transfer of business to ADMIS,

was that behind the scenes, Boshnack and Rothman, in their individual capacity, agreed to

essentially buy their way back into the business, and provide substantial personal financial

incentives and undisclosed personal guarantees on its network of Vision IB’s - Introducing

Brokers that were previously clearing through Vision. (“Vision IB’s).

41. The catch - in exchange for millions of dollars of financial incentives from Boshnack and

Rothman to ADMIS – ADMIS would secretively distribute its customers and CTA’s confidential

and proprietary financial accounts, behind the scenes, (without the customers and CTA”s

knowledge, consent or authorization) to Vision and its owners, employees and affiliates, to access

their trading strategies.




3
 https://www.goodetrades.com/2019/04/sec-fines-clearing-firm-vision-financial-markets-llc-625000-for-failures-to-file-sars-about-penny-stock-
deposits/
4
    https://www.cftc.gov/PressRoom/PressReleases/7973-19
           Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 9 of 63
ADMIS Complaint - Page 9


42. The second catch - ADMIS would pass through unauthorized fees to the victims, to fund
Vision’s owners, employees and affiliates upon belief, estimated to exceed ten million dollars a

year, to customers which it would materially and fraudulently conceal in the account opening.

43. The third catch - after ADMIS disseminated all its CTA’s competitive algorithms to Howard

Rothman and Felag, Vision set up another affiliate called Vision Investment Advisors, Inc to

directly trade in competition with all the CTA’s who financial accounts it had unlawfully gained

access to – while ADMIS, in direct unfair market competition, continued to give Vision,

preferential rates, discounted commissions, and sell-out its competitors trade secrets.

44. This conduct directly violates the intent of the Commodities Exchange Act, thwarts fair market

competitions and has harmed dozens of customers and CTA’s, not just by the unlawful overcharges

estimated to be over $50 million dollars, but the attrition and theft of intellectual property, trading

strategies and destruction of new CTA’s entering the business, who’s account have been pillaged

and distributed to be offered to Vision to gain an unfair competitive advantage..

45. The fraud is perpetuated by a ring of about 80-100 former Vision Introducing Brokers that

were transferred over to ADMIS from the former Vision Financial Markets, LLC, in or around

September 2014, collectively called Vision IB’s, that are located over the United States.

Incorporated by reference Exhibit 3, is a list of some of the Vision IB’s upon information and

belief participating in the fraud.

46. The Vision IB’s with the full participation and knowledge of ADMIS, use interstate wire and

telephonic communications to solicit customers to open futures trading accounts at ADMIS who

by omission and fraudulent concealment then distribute them to Vision. The scheme is perpetuated

with scienter to deceive. Vision IB’s together with ADMIS and Vision conspire on the overcharges

to be passed through to customers – ultimately to generate revenues for Vision and the Defendant.

47. Upon information and belief, the overcharges range from 0.30cents to $6 a trade which are

willfully added only after the account is open, in violation of NFA 2-26, and disguised as trade

processing fees and transaction fees. This timeline makes it harder for customers to dispute the

charges, and close the account. It also violates the CEA. As part of the fraudulent sales and
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 10 of 63
ADMIS Complaint - Page 10


solicitation, ADMIS at all times materially omits and conceals and/or misrepresents that those fees
are being wired across interstate lines, with cash deductions from customer accounts to pay Vision

48. Further, the scheme is designed to deceive and “be careful” CTA’s don’t find out – as the

conduct violates Federal law. Vision, ADMIS and Vision IB’s and Defendants willfully conspired

to reduce the overcharges to CTA’s to $0.30 cents a trade, as CTA’s are more price sensitive and

more likely to detect the fraud if they notice higher over charges. In return Vision improperly

acquire and gain unauthorized computer access, across interstate to their competitors CTA trading

account. For innocent customers, also victims of the scheme, overcharges can be as high as $6 a

trade, which are being disgorged from their account, to fund Vision’s new businesses.

49. Defendant and its conspirators meanwhile have been unjustly enriched, and the market place

fraud continues to date with hundreds of customers and CTA’s still unaware that ADMIS has

distributed their confidential futures trading accounts to Vision.

                      FRAUDULENT INDUCEMENT OF CONTRACT

50.   ADMIS and its network of Vision IB’s used fraudulent sales and telephonic solicitation to

induce customers, including Kumaran to open accounts at ADMIS. During the account solicitation

process, Kumaran inquired through ADMIS’ IB of all risk management policies and procedures

as is required under NFA 2-26 / CFTC 1.155(k). (l). An initial list of those IB”s is incorporated by

reference in Exhibit 3.

51.   To induce Plaintiffs to continue disclosing trading secrets, and providing business to the

ADMIS, Defendant and its agents, servants, employees and introducing brokers, have gone to

great lengths to systematically conceal their fraud.

52.   By way of example and not limitation its Vision IB’s, including but not limited to Trey

Lazzara and ADMIS during the period December 2016 until around January 2017 engaged in a

series of fraudulent solicitations and sales, using interstate wires and communications from his

offices in Austin, TX to Plaintiffs offices in New York City to fraudulently solicit Plaintiff to open

commodities futures trading accounts at ADMIS. Incorporated by reference in Exhibit 1
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 11 of 63
ADMIS Complaint - Page 11


documents the fraudulent sales and solicitations with detailed of dates of fraud and communication
using interstate wires and mails.

53.   ADMIS also were under material disclosure requirements as an FCM, including but not

limited to those under NFA 2-29, NFA 2-26 and NFA 2-2 which require that ADMIS were

obligated to disclose to customers prior to opening the account without limitation, all costs and

fees included with the transaction, their proprietary margin systems, risk management procedures

and were expressly prohibited from engaging in conduct that would be fraudulent and deceiving.

54.   At no time during the account solicitations process did ADMIS contact or communicate

directly with Kumaran or NRCM. In fact when Kumaran tried to communicate directly, it was

advised that Lazzara and LCI were responsible to handle to the communications. (See Exhibit 1)

55.   ADMIS however at all times, knew, were aware of and/or directed the sales and

solicitations, were responsible jointly and severally, for the conduct of sales and solicitations of its

introducing brokers, and in any event had their own independent obligations under the CEA as an

FCM to communicate truthful representations in the sales and solicitations of its account openings.

ADMIS were directly involved in the scheme with the introducing brokers to fraudulently conceal

Vision’s unauthorized activity and illegal access to customers and CTA’s accounts as alleged

herein. Therefore by omission and knowing concealment partook in the fraud and deception.

56.   Because of Kumaran’s direct professional background in risk management, she specifically

asked and sought direct information on the risk handling, margin policies, and the exchange rules

or other proprietary margin systems that would be used on its options trading account, and the risk

management policies and procedures. ADMIS fraudulently concealed and omitted to disclose.

57.   On all dates between December 2016 and January 2017, included by reference in Exhibit 1,

ADMIS, in conspiracy with Lazzara and LCI, with intention to deceive, during the sales and

solicitations even though Kumaran and NRCM were requesting specific information about the risk

management policies and procedures, fraudulently concealed and materially omitted to disclose

and material information about its risk program including but not limited to :
             Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 12 of 63
ADMIS Complaint - Page 12


      a.      that it had material risk management policies and procedures that required Kumaran’s
      account be handled and fully disclosed to Vision affiliates, owners and employees, in violation

      of CFTC 1.11, NFA 2-26, NFA 2-29, NFA 2-2;

      b.      that it had materially outsourced the handling of margin calls and risk management

      duties to Vision affiliates, owners and employees which included delegation of authority to

      liquidate its account, extend credit on the account and place trades on the account without

      customers knowledge, consent or permission in violation of CFTC 1.11, 7U.S.C.§ 2 (c)(v)(IV) 5

      c.      that unauthorized fees, would be added after account opening, concealed prior to the

      account being open. These fees are being charged in express violation of the CEA, CFTC 33.7

      and NFA Rule 2-26.

      d.      that all the CTA trading strategies, confidential and proprietary information would be

      disclosed to its competitors and other NFA Member, without customers and CTA’s knowledge,

      consent and permission in violation of NFA 2-4 9061 and DTSA;

      e.      that the owners of Vision, Howard Rothman, Robert Boshnack and Vision affiliates had

      extended material personal financial guarantees on Plaintiff’s accounts, which were material

      considerations to which Plaintiffs would have made a decision to not open an account, and

      chosen to do business elsewhere in violation of NFA 2-26/CFTC 1.55;

58. The concealment of these authorizations on Plaintiffs’ accounts were material. Plaintiffs

reasonably relied to its detriment on the misrepresentations made by and on behalf of the

Defendants, and have been harmed accordingly.

59. ADMIS and its conspirators knew that, if Plaintiffs, knew of the foregoing concealments,

omissions and other misrepresentations and Vision it would chose not to business with ADMIS,

so they intentionally concealed, with intention to deceive.

60. Each of the defendants in the named conspiracy, herein conspired with one another to

accomplish and to further the objectives of their fraudulent scheme.


5
    15 U.S. Code § 78g (2)(A),§ 78g (2)(B), NFA 2-26 17 CFR§1.57 (c.), NFA 2-26 / 17 CFR § 1.55 Part (k);
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 13 of 63
ADMIS Complaint - Page 13


61. All of the acts and omissions of the defendants described throughout this Complaint were
undertaken intentionally. The fraudulent scheme perpetrated by the defendants was designed to,

and in fact did, result in the Plaintiffs opening accounts, transferring assets, funds, property and

making payments and collecting fees to the benefit of and on behalf of the defendants.

62. Plaintiffs had a right, as expressly provided under the CEA, and the laws and Federal statutes

to disclosure of the foregoing information prior to account opening, and accurate, honest and facts

about the handling of its account. The anti-fraud provisions of the CEA, specifically prohibit

fraudulent and deceptive conduct, and the account were fraudulently induced accordingly.

                                ILLEGAL PRIVACY POLICY

63. The fraud is perpetuated around ADMIS, Vision its owners employees and affiliates, Vision

IB’s and Lazzara, using fraudulent sales and marketing solicitations to solicit new customers and

CTA’s, usually newcomers to the industry by a deceptive and deceptive, illegal and void-under-

law, ADMIS Privacy Policy and an illegal and void-under-law ADMIS Customer Agreement.

64. One of the linchpins of the fraud, is a deceptive ADMIS Privacy Policy which is unenforceable

and contains unlawful provisions, that do not comply with the CEA and other rules, regulations

and Federal Law.

65. Specifically the ADMIS Privacy Policy gives customers fraudulent assurances that ADMIS

will maintain the confidentiality and protect the financial data of the trading accounts, other

reassurances and laid out explicit protections for
    The “Companies” take very seriously their responsibilities to keep your personal
    information private. The “Companies” will not disclose non-public personal
    information about our customers except as required and permitted by law and except
    under the circumstances described above; and that The “Companies” will not
    disclose any of your personal information to unaffiliated third parties, unless
    specifically authorized by you in writing to do so. The confidentiality and conditions
    of this agreement will continue to be maintained even when you cease to do business
    with the “Companies”…

66. The Privacy Policy further defined clearly that the transactions and trading history made by

Customer were included in the definition of non-public personal information.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 14 of 63
ADMIS Complaint - Page 14


   “Companies” also obtain and retain non-public (personal) information about you
   resulting from transactions involving your financial investments. This includes your
   account balances, funding and transaction history.

67. The Privacy Policy has therefore materially ambiguous terms, is intended to deceive, as the

provision are overtly construed in favor of the Customer to ensure the privacy of customers’

confidential financial data, that requires their consent to disclose. These consents to disclosures

are also codified in Federal privacy laws, the CEA and other disclosure obligations therein.

68. In order to intentionally and fraudulently circumvent the CEA, ADMIS and Vision conspired

to fraudulently mispresent and mislabel Vision, its owners, employees and affiliates as risk

management service providers. Under this false pretense, ADMIS knowingly concealed and

conspired to deceive, and fraudulently concealed, the fake service provider agreement, to grant

unauthorized access to hundreds of its customers accounts in violation of the exchange laws.

69. Upon information and belief, no such codified risk service provider agreement exists, only a

sales and marketing agreement which specifically and inherently requires that ADMIS and Vision

abide by the laws and regulations of the CEA. Therefore the title was intentionally fraudulent.

70. Second – illegal- any service provider agreement, has to be legal, and inherent in any contract,

is the express requirement that it comply with all applicable rules, regulations, requirements of the

Commodities Exchange Act, and all applicate Federal laws. For example, hiring Bernie Madoff as

a service provider, doesn’t legitimize the services, if the services themselves are unlawful. The

illegality of the provisions and umpteen violations of rules and requirements render these services

provider arrangement void under law and the Privacy Policy illegal. Further as alleged herein the

services were unnecessary and were replete with errors and omissions.

71. Third the unnecessary and unlawful risk management service provider agreement has to

comply with the rules of the exchange and CEA. Without limitation, risk management services

have to comply with CFTC 1.11 and be disclosed on the Risk Management Program to the CFTC

and in accordance with those regulations. CFTC 1.11(d) specifically requires that risk management

services are provided by qualified personnel. Also this conduct had to be disclosed in accordance
           Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 15 of 63
ADMIS Complaint - Page 15


with the rules and laws 6. Upon information and belief, no such disclosure to the CFTC was made

and the services were performed by unqualified personnel who had caused over $2.1 million

dollars of losses in failed risk management and oversight and in 2014 were effectively disbarred

72. Fourth the unnecessary, unlawful, not approved risk services, were done with gross negligence

and replete with errors, in accordance with the compliance laws, of the CEA and other rules, and

regulations, must be disclosed prior to customers and CTA’s opening the account. Incorporated by

reference the errors in Exhibit 2, shows the unnecessary and unqualified services were replete with

errors and omission. 7 This also constitute unfair competition, in depletion of CTA’s performance.

73. Fifth, the services were unlawful and violated margin laws. Without limitation, CFTC

regulations specifically require disclosure of the margining system under NFA 2-26/CFTC 33.7.

Vision’s owners, employees and affiliates were using a non-compliant, unorthodox system of

margin allowances violating CME rules 930, 980, 982 and CFTC 1.11 caused direct unfair market

competition. The conduct alleged permitted Vision to unlawfully deplete their competitors CTA’s

performance in excess of 12% annually.

74. Sixth- the services were material and had to be disclosed as a matter of law. Any disclosure,

by omission or otherwise that is likely to deceive, defraud or otherwise mislead customers, are

expressly prohibited under the CEA, anti-fraud provisions. Any false representation of a material

fact made with the knowledge of its falsity and intent that it shall be acted upon, and which is acted

upon to the injury of the other contracting party, constitutes such fraud. Therefore the Privacy

Policy and ADMIS Customer agreement, contained false representations, made material factual

omissions, and fraudulently induced the contract which renders the contract voidable at the

election of the injured party.

75. Seventh, in consideration of Vision’s disbarring, the disclosures were material. Given Vision’s

long disciplinary conduct, its effective expulsion from the industry, its record of 172 CFTC
6
  NFA Rule 2-26 and CFTC Regulations 1.11, 1.33, 1.55, 1.56, 1.57, 1.65, 155.3, or 155.4, NFA Compliance Rule
2-26 / CFTC Regulations 1.55 Part (l) 6[1] / CFTC Regulations 1.55 Part (i) 6[2] CFTC Regulations 1.55 Part (k)
(11) 6[3] 7 U.S.C.§ 6b, Commodities Exchange Act 4b 6[4] Section 4d(a)(2) of the Commodity Exchange Act6[5
7
  7 U.S.Code § 2 (c) (v) .(IV) 15 U.S. Code § 78g -(2)(A) , 15 U.S. Code § 78g (2) (B) , NFA 2-26 17 CFR §
1.57 (c.) NFA Rule 2-26 / 17 CFR § 1.55 (k) .CFTC 1.11
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 16 of 63
ADMIS Complaint - Page 16


reparations cases, $2.1 million dollars of customer losses under its supervision, and $1.5 million
dollar fines for inequitable commercial conduct, its directly competing businesses, both as a CTA,

and also running a CTA referral business, with clear, unequivocal conflicts of interest, disclosure

was material and mandatory. These were blemished actors, with a serious disciplinary track record.

76. To be material, the representation need not have been the paramount or decisive inducement,

so long as it was a substantial factor. A misrepresentation induces a party's manifestation of assent

if it substantially contributes to his decision to manifest his assent. Customer’s and CTA”s had the

right to know, that owners and employees of Vision, effectively disbarred, with directly competing

interests, a substantial disciplinary track record, 172 CFTC reparations, and conflicts of interest,

not just had access to their accounts, but had discretionary authority to liquidate their accounts,

place trades on their accounts, extend credit and margin on their accounts, and other discretionary

authority, which expressly required their consent and authorization. The unlawful services, sought

to circumvent the material rights for customer consent, opt-out, grant permission and were

therefore prohibited.

77. Eighth – the material disclosure requirements were not only required under Federal law but

were mandatory requirements for participation under the CEA. Those material disclosure

requirements are expressly codified in CFTC 1.55 including but not limited to 1.55(k) (l) and (i)

where ADMIS and Lazzara had mandatory obligations to disclose their current risk policies,

procedures and margin activities, expanding on anything so as to ensure it is not misleading.

78. Ninth –the services had to comply with Federal laws, Privacy laws, including opt-out criteria,

as well as anti-trust, and deceptive business practices, as well as the Defend Trade Secrets Act,

that prohibit distribution confidential financial accounts and customer trades secrets, to its

competitors and unauthorized third parties under 18 USC 1831 preempt any such agreement,
           Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 17 of 63
ADMIS Complaint - Page 17


making it unlawful. Federal privacy laws, also required customer to have an opt-out and all the
following privacy laws were violated. ADMIS had to give the customers the right to opt-out. 8

79. Tenth -If the risk management services were legal, why all the deceit, fraud, misrepresentations

and dishonest conduct and overt attempts to conceal? The persistent false representation made and

material misstatements of fact, are documented over a continuous pattern of fraud and deceit are

impermissible. Lazzara, LCI, Villa and ADMIS and conspirators went well out of their way to

make fraudulent representations in violation of CEA, CFTC and NFA. 9 (See Exhibit 1 and 4)

80. As evidenced Plaintiffs on numerous dates, specifically questioned the risk management

procedures, errors and omissions, and mishandling of margin on it account, that ADMIS is

obligated to disclose under CFTC rules. ADMIS persisted and repeatedly concealed, disguised and

made fraudulent representations of fact, among other things, that upon belief, Robert Boshnack

had unlawfully violated margin laws on credit of over $134,000 on Plaintiff’s $25,000 which were

material financial concealments and violation of rules in margin 10. These activities are material

financial facts, that Plaintiffs and other similar situated customers and CTA’s have a right to know.

81. Eleventh –the express delegation of authorities are in direct contradiction of the representation

in the ADMIS Customer Agreement. Customers were deceived that risk management would be in

its "sole discretion" in Para 1(e), Para 4, Para 5, Para 7, Para 9 and Para 26. The fraudulent and

deceptive and conflicting documents, did not permit ADMIS to delegate liquidation, margin

handling and other discretion for risk services and granted no authority to delegate discretion to

third parties. ADMIS outsourced discretionary authority to employees of the disbarred Vision and

misrepresentation to customers that ADMIS were handling the risks in "sole discretion" was

fraudulent representations. Plaintiffs never agreed to a service provider that had discretionary

authority on its account, violating the ADMIS agreement and rendering the services impermissible.

8
   7 U.S. Code § 7b–2 8[1], 15 USC § 6801 Title (V)8[2] , 15 US Code § 68028[3] , 17 CFR § 160.18[4], 17 CFR §
160.10 (a)(1) 8[5] 17 CFR § 160.10 (a) (2) Opt out 8[6] 17 CFR § 160.10 (b)8[7] 15 U.S.C § 6803 8[8] 15 U.S. Code
§ 6803 (c) 8[9] 17 CFR § 160.30 8[10] , 17 CFR § 160.4 8[11] § 160.4 (2) 8[12] § 160.4 (2)8[13] § 160.4 (f) 8[14]
9
  NFA Rule 2-25.9[1] NFA Rule 2-25 / CFTC Part 32 Reg, 17 CFR 32.2 9[2]– NFA Rule 2-25 / CFTC Part 32 9[3]
NFA Rule 2-2 The Commodities Exchange Act Section 4b, 7 U.S. Code § 6b (2) 9[5]
10
   7 U.S.C. § 2 (c) (v) .(IV), 15 U.S.C. § 78g -(2)(A)/(2) (B) , NFA 2-26 / 17 CFR § 1.57 (c.) § 1.55 (k), CFTC 1.11
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 18 of 63
ADMIS Complaint - Page 18


82. The unlawful services posed significant threats, hazards, systemic risks to the market, direct
unfair competition and as laid out herein the purported services, were unnecessary and this

misrepresentation was material in the decision to entrust funds to ADMIS as an FCM.

83. Twelfth - the compensation for such illegitimate services was against the CFTC rules to deduct

money from a customer's account to pay Vision without authorization, consent and notification

prior to opening the account. If ADMIS wanted to hire a legitimate service provider, such as a

webdesigner, ADMIS was obligated to pay for it. However the fraudulent conduct, violated

financial charges under the CEA and required Customers knowledge consent and authorization. 11

Vision were deducting cash directly from customer accounts across interstate lines and its financial

fraud, estimated to be over $50 million dollars. Plaintiffs paying for unlawful service providers

was in violation of the law.

84. In conclusion, the rogue risk management services purportedly provided by the Vision

defendants were not necessary, were unlawful, were fraudulently concealed, were performed by

unqualified personnel on material deficient platforms, violated the Commodities Exchange Act

and other laws, were grossly negligent, were replete with errors and omissions, were not authorized

by or disclosed to the customer as required under the CEA, and were fraudulently paid for.

85. Therefore the Privacy Policy was unlawful, void-under-law and does not permit such activity.

                        HOW PLAINTIFF SUCCUMB TO THE FRAUD

86. During the period around December 2016 until January 2017, using interstate and wire

communications to Kumaran in her offices in New York City, Trey Lazzara, at Lazzara

Consulting, Inc located in Austin Texas, one of the Vision IB’s involved in the scheme, and an

unregistered Associated Person, Julie Villa, used fraudulent sales and promotional telemarketing

pitches, to introduce and solicit the sales to ADMIS in violation of the NFA 2-29, NFA 2-26. Villa

also materially concealed her past with the futures industry, by using a duplicate LinkedIn profiles

and also omitted her role at Lazzara. Exhibit 1, incorporated herein documents this timeline.

11
  NFA Rule 2-26 / CFTC Regulation 33.7 (b) (2) 11[1] CFTC Regulation 33.7 (b) (4) 11[2] CFTC Regulation
33.7(c) 11[3] CFTC Reg 33.7 (f) 11[4] NFA Rule 2-4 Not 9005 11[5] 7 U.S.C.§ 6b, Commodities Exchange Act 4b
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 19 of 63
ADMIS Complaint - Page 19


87. On dates including December 18, 2016, January 18, 2017, January 22, 2017 January 30, 2017
Lazzara and Villa fraudulently concealed and materially omitted, while maintaining active

communications with Visions team, that by virtue of opening an account at ADMIS, Kumaran’s

account would immediately be disseminated to Vision in Stamford CT who were inherently

interested in acquitting Kumaran’s risk management and options trading strategies.

88. Lazzara and Villa repeatedly made overt fraudulent representations using interstate and wire

communications to induce Kumaran to open the account at ADMIS, including artificially lowering

commission, on January 30 2017, blatantly lying about the risk management program, policies and

procedures, in violation NFA 2-26 / CFTC 1.11, CFTC 1.55 and CFTC 33.7.

89. Once Kumaran had opened the account, the account was secretly, immediately turned over to

Vision to unlawfully scrutinize the trading strategies on or around January 31, 2017.

90. In a repeated and persistent pattern of fraud and deceit, as incorporated by reference in Exhibit

4, on dates including January 31, 2017 February 1, 2017, March 8, 2017, March 21, 2017, March

23, 2017, and April 10, 2017, with the direct knowledge, conspiracy and instruction of ADMIS,

Trey Lazzara, using interstate and wire communications from his offices in Austin Texas, to

Kumaran in her offices in New York City, to conceal the activity by omission and deception used

acronyms such as “risk guy”, “dev team”, “tech team” to disguise Vision’s involvement, cutting

and pasting emails so as to pretend they originated from ADMIS; masking domain names; making

numerous oral and written misrepresentations; deliberately pretending that “John from risk” works

at ADM; when in fact it was John Felag; materially in some communications deliberately

misrepresenting Vision as “ADM risk” and “ADM” and/or a “division of ADM”.

91. The CEA prohibits such fraud and deception. Lazzara at all times, acting together and with

knowledge of ADMIS, materially omitted and fraudulently concealed Vision’s access.

92. A complete timeline of the dates with peculiarity of the fraudulent conduct is incorporated

herein by reference in Exhibit 4.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 20 of 63
ADMIS Complaint - Page 20


93. In all instances, Kumaran had requested the information directly from ADMIS, and also
requested to speak directly to ADMIS. As stated supra, ADMIS employees notified Kumaran that

all communications should be solely though the IB.

94. ADMIS as the FCM was under its own independent set of duties and obligations to convey

honest and accurate information related to its customers accounts, including but not limited to

those under NFA 2-2, NFA 2-4. NFA 2-26 and NFA 2-29 and other rules under CEA.

95. In bad faith, despite the many requests for information on the risk procedures, ADMIS,

knowingly and intentionally continued with the fraudulently concealment, and omissions and even

though there were multiple documented errors and omissions, and screenshots of gross negligence

and violations of margin, did not respond, and propagated the fraud and deception.

96. Kumaran, during the period January 30 2017 until around June 20, 2017 documented numerous

errors and omissions, and gross negligence in the risk management procedures, that violated CME

margin rules. Incorporate by reference those errors are contained in Exhibit 2.

97. Those exhibits using interstate wires and telephonic communications, were emailed to

Lazzara, and according to his representations, on dates in Exh 2. either by email or on the phone

were sent to ADM or he “spoke to ADMIS” about the errors who were aware of the problems.

98. Despite Kumaran’s repeated questions about the risk management policies at ADM and

documented evidence of screenshots replete with errors and omissions, violating exchange rules,

and scores of risk management errors that violated among other things CFTC 1.11, CME 980 and

CME 982, ADMIS directly persisted in the fraud, at all times concealing it was Vision’s grossly

negligent and unqualified risk team, who were behind the scenes impersonating the risk

management program. The errors were upwards of 200% of account value, violating the CEA.

99. The errors and omissions in Exhibit 2, show a preponderance of evidence that ADMIS

deficiencies and errors were so extremely careless that it was equivalent to recklessness, and

demonstrated complete wanton incompetence and recklessness far distinguished from the failure

to exercise ordinary care.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 21 of 63
ADMIS Complaint - Page 21


100.   ADMIS, with it conspirators, as documented with dates and ties of material fraudulent
representation in Exhibit 1, went further to repeatedly convey misinformation and

misrepresentations to Kumaran about the gross negligent errors. misrepresenting that “a patch

would fix the system” and the “portal was being fixed” amongst other documented excuses,

without disclosing the material information, that there was no fix and risk had been outsourced.

101.   ADMIS knew of the falsehoods, had a duty to be honest, and directly participated in the

scheme of concealment, hiding behind Lazzara as a front piece, but at all times knew, fraudulently

concealed and omitted risk and handling of margin had been outsourced to Vision.

102.   Kumaran relied on the representations, that the problems were temporary, even switching

its trading to WTI Crude Oil from Heating Oil, where ADMIS had also fraudulently concealed

technological deficiencies.

103.   On or around April 20, 2017 Kumaran’s CTA account was proving out and showing higher

than average returns in its options trading strategies, at over 12% over sixty days.

104.   On or around May 2, 2017 – competitors and strangers - Boshnack, Felag and other

employees and affiliates of Vision who had been granted unauthorized computer access into their

competitors Kumaran’s CTAs trading account, in violation of NFA Rules,                 willfully and

intentionally tampered with financial controls, added on further unauthorized fees, and tortiously

interfered with and sabotage their competitors, Kumaran’s CTA’s trading performance, in express

violation of the CEA, and direct espionage.

105.   At no time did Kumaran, or NRCM grant consent, or authorization for these activities, or

Vision’s employees, owners or affiliates

106.   Further, on or around May 2, 2017 Vision and its affiliates, to deliberate thwart competition

of Kumaran CTA’s account, began withdrawing and scalping additional cash deductions from

Kumaran’s CTA performance records (after wrongfully acquiring inside access to the account

from ADMIS),

107.   In further malfeasance, wrongdoing, without Kumaran’s knowledge and consent,

Boshnack and Rothman, were tampering with, interfering with, violating exchange rules, and in
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 22 of 63
ADMIS Complaint - Page 22


gross negligence and errors and omissions, misstating margin by over $134,000 on a $25,000
account and using unreasonable, non-exchange complaint procedure to inflate Kumaran’s account

– with detrimental effects. Lazzara and ADMIS never issued a margin call violating the CEA. 12

108.   At all times, including on May 15, 2017 and May 16, 2017, using interstate wires and mail

communications, Lazzara and in conspiracy with ADMIS, persisted in the fraud, deceit and

misrepresentation, to conceal Vision affiliates access and their grossly negligent, deliberate and

material meddling in its competitor CTA’s account, which was expressly forbidden under

exchange rules, and instead fraudulently misrepresented that ADMIS had authorized an intraday

credit line. The information was false

109.   Upon belief, Boshnack, Rothman, Felag and Vision employees, owners and affiliates, who

were direct competitors, had unlawfully manipulated credit without consent or authorization,

causing material harm and sabotage to a competitor Kumaran’s CTA account.

110.   On or around May 17, 2017 and again on or around June 16, 2017 Kumaran in New York

City, NY spoke to Dave Glancy in Chicago, IL, at ADMIS risk department using interstate wire

and telephonic communications. Glancy, also, by fraudulent concealment, intentionally omitted

and failed to disclose that Vision affiliates had been outsourced risk and margin handling.

111.   On or around June 25 2019 Kumaran closed the account at ADMIS, citing gross negligence

in the risk department and still materially unaware of Vision affiliates access to the account.

112.   On or around August 20 2017 Kumaran through reconciliation and audit, detected that cash

balances in the account ending balances did not tie out, and that unauthorized fees and payments

had been made to deplete its CTA performance by over 3.4% over forty five days, to deplete its

competitive valuation in direct and targeted unfair market competition.

113.   On or around September 20, 2017 Kumaran uncovered that unauthorized access had been

given to its account to third parties, Vision’s owners and affiliates and started to confront Lazzara.




12
         Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 23 of 63
ADMIS Complaint - Page 23


114.   On or around September 20, 2017, September 27, 2017 and September 29, 2017 after
multiple emails, seeking explanations from her broker Lazzara, how unauthorized third parties

Vision affiliates had access its accounts, and demanding to know what their financial interest was

in her proprietary trading records as a CTA, Kumaran was alerted to the fraud. (See Exhibit 5)

115.   Lazzara on or around September 27, 2017 tried to blame others “ he was following risk

management procedures of ADMIS to give confidential emails related to Kumaran’s trading

account to Vision’s affiliates’ risk management procedures he had materially concealed at account

opening, and were mandatory to be disclosed under NFA Rule 2-26 / CFTC 1.11, 1.55 and 33.7.

116.   On or around October 12, 2018 ADMIS, admitted that it had shared the trading strategies

of Kumaran’s CTA account with its competitors Vision, its owners, employees and affiliates – in

arrangement for them to provide risk management services. The risk management services

performed were grossly negligence, by unqualified personnel, replete with errors and omissions,

and egregious violations of the CME rules, to use non-compliant exchange rules.

117.   It was apparent that Kumaran’s was one of many customers and CTA’s that ADMIS had

been giving backdoor access to Vision, to unlawfully acquire the trading strategies and financial

information of its confidential futures customers’ accounts. Kumaran, a registered CTA and NFA

Member had not authorized such conduct, and it was fraudulently concealed.

                      UNLAWFUL ACTIVITY, ILLEGAL AND VOID

118. Plaintiffs at all times complied with the terms of the Customer agreement, and had no

knowledge of the activities of Vision.

119. Instead ADMIS materially beached the Customer Agreement, including but not limited to

Section 11, which states that ADMIS shall be subject to the applicable constitution, rules,

regulations, customs, usages, rulings, and interpretations of the CEA, CFTC, NFA and other

exchange rules. ADMIS illegal activities with Vision, to defraud customers and CTA’s therefore

breached of an express condition of the ADMIS Customer Agreement, under Section 11.
         Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 24 of 63
ADMIS Complaint - Page 24


120. Further inherent in all agreements, is the requirement that ADMIS comply with the law.
Unlawful conduct renders the contract illegal and unenforceable and void-under-law.

121. As alleged in the facts in this Complaint and also incorporated by reference in Exhibits 1, 2

and 4, ADMIS materially breached the Customer Agreement and violated multiple laws,

regulations, Privacy Laws, Federal laws, and materially breached its compliance obligations under

Section 11. ADMIS failed to comply with the Commodities Exchange Act, and NFA and CFTC

Compliance Laws including but not limited to;

    a. NFA 2-26 including without limitation CFTC 1.11, CFTC 1.55 and CFTC 1.57 which

    required Lazzara and ADMIS, disclose customers, all its risk management policies and

    procedures, prior to opening the account;

    b. NFA 2-4 Int Not 9061 which states it is a NFA Compliance violation for NFA Members

    Felag and Vision owners, affiliates to obtain a CTA’s trading records without their

    permission;

    c. NFA 2-4 Int Not 9005 and NFA Rule 2-26 / CFTC Part 33.(7) which required that Lazzara

    disclose all the costs and transaction fees and trade processing fees (being deducted from

    Kumaran’s CTA record to pay Vision) prior to the account being open, and that any

    arrangement that is likely to deceive customers is a violation of NFA Requirement;

    d. NFA 2-2 which makes it an NFA Compliance Rule violation to in any manner deceive,

    cheat or defraud another NFA member or commodities futures customer;

    e. NFA Margin Handbook and NFA Financial Handbook Section 7, which mandated that

    Lazzara and ADMIS, issue margin calls directly to Kumaran, and not to Robert Boshnack,

    an arrangement which to a material failure to enforce exchange compliance laws in

    Performance Bond margin and failure to issue margin calls under CME 980, CME 982.

    f. NFA 2-26 17 CFR 1.57 and 7 USC 2 (c.)(v)(IV), CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV)

    15 U.S. Code § 78g - (2) (A),(2) (B), NFA 2-26 17 CFR § 1.57 (c.), 17 CFR § 1.55 Part (k);

    and which prohibited strangers, Vision, its owners, affiliates and employees from directly or

    indirectly extending, or maintaining credit to or for, or collecting margin on Kumaran’s
            Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 25 of 63
ADMIS Complaint - Page 25


       account. It also prohibited them from having discretion on Kumaran’s account, as well as
       power of attorney to handle margin calls;

122. Not only did ADMIS perpetuate violation of numerous NFA and CFTC compliance rules

the very rules they had a duty to comply with, ADMIS failed to abide by multiple Federal laws,

that protect the integrity of customers personal financial data, confidential information as well as

their proprietary trading records and transaction history. For example for CTA’s, professional

traders, who were direct competitors of Vision Investment Advisors, LLC, Felag, Rothman,

Boshnack, another CTA, Federal law prohibits the unauthorized dissemination of a CTA’s trade

secrets to their competitors, under 18 USC 1831 el seq, across interstate lines under the DTSA.

123.     ADMIS’s conduct infringed the very heart of the Commodities Exchange Act, that the

NFA 7U.S.C.1,§5 was enacted to promote “fair market competition” and to protect the interests of

market participants, to promote responsible innovation and fair competition among market

participants and diverted fair market competition to harm small businesses, entrepreneurs,

minorities and sole props, to deplete their economic advantage and support a network of insiders.

124.     The unlawful conduct, illegalities constitutes material breaches of the ADMIS agreements,

and recission in its entity.

                  MATERIALLY DEFICIENT ELECTRONIC PLATFORMS

125.     Also fraudulently concealed from Plaintiffs at account opening was ADMIS’ knowledge

and information that it had materially deficient electronic platforms, involved in the illegal

outsourcing to Vision. Further unknown to Kumaran at the time, ADMIS were fully aware of

material deficiencies in its electronic platforms to compute intraday risk and valuation on

commodities futures options.

126.     Months after the account was opened, and fraudulently concealed at account opening, the

introducing broker Lazzara admitted that risk management services were using “decades old

eighties technologies with materially deficient which did not have capabilities to monitor options

intraday” and “Kumaran should not use the portals and platforms till they were fixed”.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 26 of 63
ADMIS Complaint - Page 26


127.   Despite representations during the account trading, they have not been and never were
fixed. Upon information and belief, these material limitations have persisted in risk platforms for

decades, that lacks the ability to perform real-time intraday calculations on commodities options.

128.   These resulted in material breaches of ADMIS Customer Agreement and were material

disclosures that should have been disclosed prior to inducing customers to open accounts in

derivatives trading. Among other things, it was later admitted that ADMIS were aware and yet

fraudulently concealed its inability to handle derivatives trading (i)the risk department lacked the

capability to confirmed with exchange rules and perform and intraday MTM, valuation and margin

calculations in heating oil options (ii) the risk department had no capabilities to perform intraday

valuation and margin requirements when Plaintiff(s) owned 100% of the open interest in heating

oil options and (iii) the risk department were aware and concealing they were using technologically

deficient platforms, apparently decades old, that could not handle all the ladder of strikes in

heating oil options. This conduct materially violates the CEA, violated CME 980. CME 982, CME

930 and other exchange compliance rules under CFTC 1.11 and CFTC 1.55, CFTC 33.7.

129.   Even when Plaintiff switched to WTI Derivative Crude Oils, the deficiencies persisted, and

ADMIS continued fraudulent representations the systems were being fixed. The material

deficiencies being concealed, later learned, impacted all commodities futures derivatives contracts.

                  IB’S ADMITTED THE CONCEALMENT AND FRAUD

130.   Exhibit 2 incorporated by reference herein, documents the extreme magnitude of gross

negligence and errors and omissions during the life of the account. At first, ADMIS made false

representations that they were building “patches” and the systems would be fixed.

131.   By the time it was too late, and even after Plainitff had switched the Crude Oil. Lazzara

finally admitted that impossibility of performance at ADMIS, at all times fraudulently concealing

that the risk services were outsourced to Vision.

132.   On or around April 24, 2017 Lazzara admitted systems and risk management services were

a complete disaster, the company, ADMIS was “flying blind” and a “disaster waiting to happen” ,
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 27 of 63
ADMIS Complaint - Page 27


acknowledging that even his own IB’s portals and technologies were erroneous fluctuating by tens
of thousands of dollars without any accuracy. Lazzara admitted that ADMIS had known of the

deficiencies and they were fraudulently concealed at account opening. Lazzara however in his

communications fraudulently concealed the outsourcing to Vision affiliates.

133. On or around May 5, 2017, Lazzara represented that the risk management department was

so deficient, that ADMIS had no intraday margin requirements, and was incapable of monitoring

intraday margin. ADMIS’s own customer-facing IB’s indicated that even the IB’s own portals had

errors fluctuating by tens of thousands of dollars a day and were replete with errors and omissions.

Again Lazzara fraudulently concealed and omitted the outsourcing to Vision affiliates.

134. On or around May 10, 2017 despite many requests from Plaintiff directed to ADMIS, on how

the margin requirements were being calculated intraday on its account, ADMIS and Lazzara,

persisted in making false representations, that ADMIS had no intraday margin requirements, and

materially fraudulently concealed that margin and risk had been outsourced to Vision affiliates.

135. ADMIS’s conduct that as evidenced in Exhibit 4 and 2, and the fraudulent concealment of

Visions handling of risk evinces a reckless disregard for the rights of others and smacks of

intentional wrongdoing and were grossly negligent. The errors and omissions in Exhibit 2, show a

preponderance of evidence that the risk departments deficiencies and errors was so extremely

careless that it was equivalent to recklessness, and demonstrated complete wanton incompetence

and recklessness far distinguished from the failure to exercise ordinary care.
136. The grossly negligent risk services, material deficiencies, and errors and omissions were

directly outward-facing for customers logging in to view their account balance, directly fed to the

intraday margin available, incorrectly impacted transactional ability and were negligently

represented on the customer and CTA’ accounts, directly causing execution impairments, and

significant violations of the CEA margin, and directly harmed customers and CTA’s in their

account management – and were material breaches of contract.

137. The errors and omissions, and known material deficiency, and gross negligence, rendered

impediments to performance that was not bargained for, at the time the contracts were entered into,
             Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 28 of 63
ADMIS Complaint - Page 28


an impossibility of performance, and material breaches that go to the heart of the decision to entrust
funds to an FCM. Plaintiff(s) would not have opened the accounts if ADMIS had disclosed these

known deficiencies.

                     MATERIALLY CONCEALMENT OF MARGIN POLICY

138.       ADMIS as an FCM, under the CEA, also had a material obligations to disclose the margin

policies, any proprietary margin system being used by the FCM and the handling of margin 13.

139.       ADMIS and its introducing brokers, fraudulently represented that were using intraday

margin consistent with CME Span and other exchange rules. As discussed herein, ADMIS had

unlawfully delegated the handling of risks and margin to Vision, the calculations of margin were

not consistent with margin exchange rules, notably CME 982, CME 980, CME 930, were grossly

negligent and unqualified personnel, replete with material errors and omissions. (See Exhibit 2)

140.       Specifically in the unlawful outsourcing to Vision, they engaged in non-compliant

activities of margin allowances. If such “margin allowances” were an alternative to margin

requirements, there were no rules on how they were allocated or deployed and they were not

consistent with the CME exchange rules.

141.       These “margin allowances” are arbitrary and inconsistent numbers, not compliant with

CME Span calculations under the CME market rules. Instead they are based on an ad-hoc and

arbitrary number made up by Vision’s unqualified risk management (without any basis in

calculation) intended to cover up and conceal the magnitude of gross negligence, errors and

omissions in Back-Middle-Front Office portals incapable of handling commodity derivatives.

142.       ADMIS materially failed to disclose and fraudulently concealed in violation of the CEA,

outside of fair market participation rules, their margin policies permitting Vision to arbitrarily add

and remove “margin allowances” to Customer accounts without any reasonable basis in violation

of Rule CME 930, with errors to the magnitude in excess of 500% of Customer’s Account Value.

This is of significant harm to the Customer, and direct impedes fair market participation.

13
     See NFA Rule 2-26 / CFTC 1.55 Part (i) (k)) (l)) and CFTC 33.7 (b)(2)
             Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 29 of 63
ADMIS Complaint - Page 29


143.   The gross negligence and errors and omissions showed ADMIS risk management policies
of “margin allowances” were miscalculating the intraday margin on commodities derivatives

reporting by multiples of account value, outside of SPAN, and in magnitudes either positive or

negative, and in many instances certainly not equal to or greater than the SPAN performance.

ADMIS is therefore not in compliance in CME Rule 930.A, and in breach of its Customer

Agreement to comply with the regulations – sometimes at 500% of account value.

144.    This poses not just an unfair market place set up rules and participation on the adhoc and

arbitrary margin allowances being added to Customer accounts, and also builds an inherent

systemic risk in the intraday markets, in violation of the Commodity Exchange Act.

145.   The failure to disclose was material. Even before account opening, Kumaran had

specifically requested information in accordance with CFTC 33.7. Plaintiffs relied on such

information in its decision to entrust its funds with the FCM.

                           IMPOSSIBILITY OF PERFORMANCE

146. The risk management services at ADMIS were being handled by Vision led to an

impossibility in performance. Not only were the violations a material breach of Section 11 of

ADMIS Customer Agreement, the margin rule violation and errors rendered the contract void due

to non-performance and non-compliance. As indicated herein after the account was opened,

ADMIS materially and repeatedly conducted their obligations in violation of the law, the CEA,

and other Federal laws and statutes. The contract was void not only by fraudulent inducement, but

void under the doctrine of material impossibility.

147. Plaintiff documented material errors and omissions, gross negligence and exchange rule

violations including but were not limited to those in Exhibit 2, fell outside the reasonable care.

148. The risk services were performed with gross negligence, material errors and omissions, and

repeated violations of exchange margin rules, rendered performance impossible and materially and

adversely sabotage customer account, and showed a wanton and reckless disregard for the rights

of others.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 30 of 63
ADMIS Complaint - Page 30


                 FALSE REPRESENTATIONS IN PUBLIC DOCUMENTS

149.   In opening the accounts at ADMIS, Kumaran relied not only on the fraudulent statements

and sales practices of the introducing broker Lazzara, but also upon public disclosures made on

ADMIS financial statements, websites, and the customer agreements and the rules and regulations

of the Commodities Exchange Act and publicly available statements and disclosures that are

available on websites and other publicly available literatures.

150.   Those ADMIS public statements, were false, misleading and among other things materially

concealed (i) the rogue outsourcing of risk management to the owners and management team of

the disbarred Vision, (ii) the materially deficient electronic platforms in commodities derivatives,

(iii) the margin allowances that were being deployed by Vision outside of exchange rules and; (iv)

the non-safeguarding of customers confidential account data in disseminating them to Vision .

151.   For example ADMIS false, intentionally misleading statement are contained in their annual

financial disclosure statements on derivatives risk, in 2015-present date, and other ADMIS public

Disclosure Documents Section 11-Summary of current risk practices, controls and procedures at

ADMIS, publicly available on the ADMIS website which states
     “The mission of the risk management program is to establish, maintain, and enforce a
     system of risk management policies and procedures designed to monitor and manage
     the risks associated with the activities of ADMIS as a Futures Commission Merchant.
     The program is guided by two overarching objectives: the safeguarding of customer
     property and the protection of the firm’s capital. “

152.   The public disclosures were materially fraudulent and false when made, as ADMIS knew

they were intentionally deceiving its customer. The consumer and the general public has also been

materially represented by both the introducing broker and futures commission merchant in its

public Consolidated Financial Statements, that its derivatives margin was in “compliance with

various regulatory guidelines”. As disclosed herein, the activities are not in compliance with

regulatory guidelines, were known to be false and intended to deceive.

153.   ADMIS financial disclosures and ADMIS public Disclosure Documents Section 11-

Summary of current risk practices, controls and procedures at ADMIS, publicly available on the

ADMIS website which states “The various elements of the Risk Management Program are subject
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 31 of 63
ADMIS Complaint - Page 31


to annual review by the ADM Corporate Audit department.” ADMIS and ADM have duties under
Federal laws, including Sarbanes Oxley to disclose the true nature of their risk management

operations. Any public misstatements are inconsistent with Federal laws and guidelines. 14

154.    Such public disclosures are false, since ADMIS were internally fully aware of the material

deficiencies in capabilities of derivatives, the secret outsourcing to Vision, and were knowingly

misleading and intentionally concealing material facts in the public disclosures of ADM and are a

violation of Securities laws, to mislead customers, CTA’s and shareholders. 15

155.    Since ADMIS were internally fully aware of the rogue undisclosed risk policies, material

deficiencies in capabilities of derivatives, their public disclosures were false and deceptive.

156.    Plaintiffs reasonably relied on the public disclosures of ADMIS, as it is owned by a

publicly traded company. Therefore they are obligated to disclose financial facts not misleading,

that a substantial portion of ADMIS’ businesses in supported by credit lines from Vision’s owners,

157.    These are material concealments, omissions and fraudulent statements affecting the public

at large, that customers and CTA’s confidential trading records are being disseminated across

interstate lines to the disbarred owners, employees and affiliates of Vision, an entity that was

effectively disbarred and as such are over-charging unauthorized fees, to pay Vision, and the

illegal outsourcing of risk management to the unqualified personnel of Vision is replete with errors

and omissions, posing great risks and harm to customers. ADMIS unlawful conduct is also

impeding fair market competition and causing irreparable damage to small firms, who have

entrusted their CTA” strategies, and are being depleted of their competitive advantage.

       MAIL, WIRE AND TRADE SECRET FRAUD RACKETEERING ACTIVITY

158. As disclosed herein the rogue risk management services purportedly provided by the Vision

Defendants were not necessary, were unlawful, were fraudulently concealed, were performed by

unqualified personnel on material deficient platforms, violated the Commodities Exchange Act


14
  Sarbanes Oxley 302 and 404.
15
  See CFTC Rule 1.55, Sarbox 302, 404, NFA Compliance Rule 2-26, CME Rule 901, CME Rule 432, 7 U.S.C.§
6b, Commodities Exchange Act 4(b)
         Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 32 of 63
ADMIS Complaint - Page 32


and other laws, were grossly negligent, were replete with errors and omissions, were not authorized
by or disclosed to the customer as required under the CEA, and were fraudulently paid for.

159. The objective of the scheme to defraud Plaintiffs, which occurred throughout the period

September 2014 until present date, was to gain unauthorized access to their competitors accounts,

and collect unauthorized overcharges and fees, disguised in overcharges such as trade processing

fees and transaction fees to which the Vision defendants and beneficiaries were not entitled to.

160. The ruse of risk management services, for which upon belief no legitimate contract existed,

were not necessary and were not lawfully rendered, violated exchange rules, were grossly

negligent, were replete with errors and omissions, were performed by unqualified personnel, were

fraudulently concealed, were not authorized by or disclosed to the customer as required under the

CEA, were fraudulently billed, and were billed at excessive and unreasonable amounts,

deliberately causing depletion of CTA’s performance record and earmarked conflicts of interest.

161. This objective necessarily required the fraudulent disguise and inclusion of overcharges,

fees, trade processing fees and transaction fees, to be deducted in cash payments from Plaintiff’s

accounts, to be paid across interstate wires to Vision Defendants; and the fraudulent disguise and

dissemination of customers and CTA’s competitive trade secrets and trading strategies in violation

of 18 USC 1831 across interstate wires to Vision defendants;

162. All documents, communications, emails, letters, correspondence, transaction records, trade

secrets, trading strategies and unauthorized fees and access in connection with unnecessary,

unqualified, and unlawful access to customer accounts, throughout this pleading traveled through

interstate wires ,emails, telephonic communications or mail and were delivered to, acquired from

or received by Plaintiffs including in the Southern District of New York.

163. Every fraudulent statement, and unauthorized fees and statements, and unauthorized detailed

herein involved at least one (1) use of the interstate mails or wire communications, including the

e-mailing of false statements and concealment of financial records and concealment of Vision’s

unauthorized access to Plaintiff’s CTA accounts, and unauthorized deduction of fees from

customers and CTA”s account..
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 33 of 63
ADMIS Complaint - Page 33


164. It was foreseeable to the Defendants that making false representations to Plaintiffs would
trigger reliance by Plaintiffs on the false statements and concealments in furtherance of the scheme

to defraud, including actually opening, maintaining and transferring funds, capital, assets, and

property including intellectual property to ADMIS.

165. Every unauthorized fee and deduction at issue, and ever improper acquisition, use and profits

of its competitors trade secrets, as listed in this Complaint, where Plaintiffs were induced to rely

on the Defendants’ false statements, were deducted or accessed from Plaintiff’s commodities

futures trading accounts using interstate mail and wire communications,

166. The fraudulent scheme detailed herein generated thousands of individual deductions and fees

taken out of futures customer’s accounts across interstate bank wires, and generated thousands of

instances of where Defendants and their conspirators, unlawfully accessed, downloaded, copies,

and acquired their competitors transaction records, financial information and trade secrets.

167. As detailed herein, the Defendants fraudulently concealed and disguised Visions’

unauthorized access to customers and CTA’s accounts and fraudulently concealed and disguised

these overcharges and fees, and using fraudulent communication, material misstatements, and

omissions, that were submitted to Plaintiffs via interstate wires, email or telephonic

communications related to each Plaintiff, customer or CTA discussed in this Complaint.

168. It was within the ordinary course of business for Defendant with their conspirators at Vision,

to fraudulently conceal, misrepresent and improperly acquire their competitor CTA’s trade secrets

fraudulently conceal and mispresent trade processing and transaction fees to overcharge fees, from

Plaintiffs confidential accounts through interstate wires and mail and unlawfully deplete CTA’s

performance records in unfair competition,

169. Moreover, the business of fraudulently gaining unauthorized electronic access to customer

and CTA’s financial accounts and trading records, seeking unauthorized fees and payments, and

gaining an unfair competitive advantage by acquiring their competitor CTA’s trading and risk

management strategies, and providing unnecessary and unqualified services, impermissible by the

CEA, by ADMIS and each of the Vision Defendants and the LCI Defendants at issue herein is
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 34 of 63
ADMIS Complaint - Page 34


regularly conducted by to which each Vision defendant is not entitled and is achieved through the
use of fraudulent communications sent via intestate wires and mail.

170. In other words, discrete fraudulent misrepresentations, improper acquisition, use and profit

from their competitors’ CTA’s trading accounts, fraudulent concealment of fees, deducting trade

processing and transaction fees without customer’s authorization, are instances of mail and wire

fraud are a regular way of doing business for each of the defendants.

171. The Defendants at the direction and with the knowledge and participation of their owners

and managers, including Howard Rothman and Robert Boshnack, continue to overcharge fees,

collect and deduct cash payments, improperly acquire their confidential trade secrets, fraudulently

seeking unauthorized fees and payments, and gaining an unfair competitive advantage by acquiring

their competitor CTA’s trading and risk management strategies, and harm Plaintiffs and other

similarly situated .customers and CTA’s.

172. Thus, ADMIS’ commission of mail and wire fraud continues.

173. As all of the Defendants named in the conspiracy agreed that they would use (and, in fact,

did use) the mails in furtherance of their scheme to defraud Plaintiffs, to access, acquire, use and

profit from their confidential trading accounts, and deduct unlawful fees not permissible under

the CEA, charging fees and performing unnecessary and unqualified services that are not

permissible under the CEA, these defendants committed mail fraud, as defined in 18U.S.C. § 1341.

174. As several of the Defendants named herein agreed that they would use (and, in fact, did use)

emails and telephonic calls over interstate wires in furtherance of their scheme to defraud Plaintiffs

by receiving payment for services that are not compensable under the Commodities Exchange Act,

these Defendants committed wire fraud, as defined in 18 U.S.C. § 1343.

175. Plaintiffs reasonably relied on the fraudulent representations received from LCI Defendants

and Vision Defendants listed in detail above, including but not limited the material representations

that “John from risk” worked at ADM, and that LCI “works with a division of ADM” and that “the

patch has fixed the problem” indicated above and Exhibit 1 and 4.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 35 of 63
ADMIS Complaint - Page 35


176. As the Defendants agreed to pursue the same criminal objective (namely, mail and wire
fraud, and theft of trade secrets), they committed a conspiracy within the meaning of the RICO

Act, 18 U.S.C. § 1962(d), and are therefore jointly and severally liable for Plaintiffs’ damages.

                                            DAMAGES

177. As a result of the foregoing conduct alleged herein, Plaintiffs have suffered damages that

includes without limitation, irreparable harm in loss of their confidential and trade secrets,

financial losses in their trading accounts, depletion and losses in CTA’s performance records,

damages to their good will and other impacts to the their CTA careers, reductions to the financial

trading account balances, financial losses to their property, livelihoods and investments in the

futures industry, as well as other significant damages. Plaintiffs Kumaran, NRCM. Customers 1-

100 and CTA’s 1-100 have also collectively suffered damages and financial harm in unauthorized

fees and deductions, estimated to exceed $50 million in overcharges, being concealed to pay

Vision its owners, employees and affiliates.

178. Defendant has wrongfully profited from its fraudulent conduct, and been unjustly enriched,

and that by reason of the foregoing, the Plaintiffs have been damaged, suffered irreparable harm

and been injured in their livelihoods, financial assets, economic advantages, business and property.

179. CTA’s have also been harmed by the depletion of fair market competition, by the unlawful

access to their trading strategies by competitors Vision its owners, employees and affiliates. The

wrongful conduct and misappropriation of Plaintiffs’ trade secrets alleged herein will continue

unless enjoined and restrained by this Court, and is causing and will continue to case great and

irreparable injury to Plaintiff’s livelihoods and business, and is causing and has caused Vision its

owners, employees and affiliates to have improper advantages, positions, and rights in the

marketplace to Plainitffs’ detriment. Absent injunctive relief, further disclosure and use of

Plaintiffs’ trade secrets by Vision its owners, employees and affiliates, as well as ongoing depletion

of performance records, and deduction of fees, continues to irreparably harm to Plaintiffs

confidential futures trading accounts.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 36 of 63
ADMIS Complaint - Page 36


180. The unlawful and unauthorized fees are ongoing and accumulating, causing ongoing
financial damages and losses, depletion to account value and losses from Plaintiffs’ accounts.

181. Furthermore, the far reaching pattern of fraudulent conduct by ADMIS evinces a high degree

of moral turpitude and wanton dishonesty and disregard for the rights of others, which, as alleged

above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to recovery

of exemplary and punitive damages.

                                         CAUSES OF ACTION

                                COUNT I – COMMON LAW FRAUD

182. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein

183. Defendant had actual, direct and constructive knowledge of the fraud and fraudulent scheme

as fully alleged above.

184. Defendant and its agents, servants, employees and introducing brokers, had an affirmative

duty to abide by the CEA, abide by the compliance rules and laws of Futures Clearing Members

and their disclosure laws, and abide by the compliance NFA rules, regulations and requirements

including the anti-fraud provisions.

185. ADMIS representations were false or required disclosure of additional facts to render the

information furnished not misleading, including as required. Specifically and without limitation of

ADMIS’s obligations and material disclosure requirements, ADMIS as a Futures Clearing

Merchant is obligated to the disclosure requirements under the CEA, including Paragraph 57.

186. Further, without limitation ADMIS is obligated under NFA Rule 2-4 9061 to not disseminate

CTA”s confidential and trade secret records, which states expressly that it is a NFA Compliance

violation for NFA Members Felag and Vision owners, affiliates to obtain a CTA’s trading records

without their permission; and to abide by Federal Laws, under the Defend Trade Secrets Act;

187. The misrepresentations, fraudulent concealments and omissions, were intentionally made

by ADMIS in furtherance of their scheme to defraud Plaintiffs by inducing them to open accounts
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 37 of 63
ADMIS Complaint - Page 37


at ADMIS, and then engaging in the scheme to disseminate their accounts for profit, to generate
profits and income to Vision, and to engage in direct unfair market competition, by disseminating

CTA”s accounts to other NFA members, and CTA’s Vision, expressly prohibited under fair market

place laws and other market place misconduct to create an unfair advantage to Defendants.

188. ADMIS misrepresentations were known to be false and were made for the purpose of

fraudulently inducing Plaintiffs to open accounts, entrust funds, property and business to ADMIS

under false pretenses, to continue to maintain accounts at ADMIS, and to participate in the

unlawful and fraudulent scheme to deduct unauthorized fees that are not compensable under the

Commodities Exchange Act, and to unlawfully disseminate of customer and CTA”s trade secrets

and trading strategies, which is not permitted under the CEA and/or the Defend Trade Secrets Act;

and to deplete the fair market competition and economic advantage of customers and CTA’s, and

Plaintiffs, as alleged herein.

189. The misrepresentations of fact made by the ADMIS include, but are not limited to, those

material misrepresentations discussed in Count II below or as otherwise herein.

190. The scheme to defraud perpetrated by Defendant and its co-conspirators, was dependent

upon a succession of material misrepresentations of fact, fraudulently concealments and omissions,

by ADMIS, as outlined herein by which among other concealments, ADMIS materially concealed,

that substantial portion of ADMIS’s futures clearing business, instead of being guaranteed by

Archer Daniel Midlands, or ADMIS’ own credit worthiness, instead is reliant upon significant

personal financial guarantees, personal credit lines obtained from the owners of the disbarred

Vision Financial Markets, Howard Rothman, Robert Boshnack and Vision affiliates.

191. The fraudulent concealment and omissions, were material and directly impacted the customer

and CTA’s, and violate the material obligations of disclosure of the FCM, because in exchange

for the secret financial guarantee from Vision’s owners and affiliates, in express violation of the

CEA, the Defend Trade Secrets Act, and other Federal laws, and its fraudulently without the

customer and CTA’s knowledge, consent, permission and authorization ADMIS are
               Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 38 of 63
ADMIS Complaint - Page 38


         (a)        unlawfully distributing customer and CTA’ confidential trading secrets and futures
         accounts to Vision, who then set up a competing CTA, in direct unfair market competitions
         in violation of Federal law, privacy laws, and the Defend Trade Secrets Act;
         (b)        unlawfully overcharging customers and CTA”s fees between 0.30 cents and $6.00
         for compensation to unauthorized third parties and Vision amounting to over $10 million
         dollars a year, without the customers consent;
         (c)        unlawfully permitting Vision to tamper with, extend and manipulate margin
         controls, liquidate accounts, place trades for customers, and engage in other manipulation of
         their competitors accounts in direct unfair market competition 16;
         (d)        improperly acquire their competitors trade secrets, for use, profit, gain, engage in
         economic sabotage and direct unfair competition;
         (e)        other misconduct alleged herein,

so that Defendant and its co-conspirators, can fraudulently secure business that violates the CEA,

for their profit, gain and financial benefit;

192. Plaintiffs reasonably relied upon such material misrepresentations, fraudulent concealments

and omissions to their detriment in agreeing to open accounts at ADMIS, and transferring valuable

money, property, assets, confidential information and trade secrets to ADMIS therein.

193. As a direct and proximate result of the defendants’ fraudulent representations and acts,

Plaintiffs have been damaged in its business and property as described herein. Defendant has

wrongfully profited, received concrete benefits, from their willful, knowing participation fraud,

with wanton disregard for their customers and CTA’s rights, and have caused Plaintiffs substantial

damages and irreparable harm.

194. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a results Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.




16
     CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV) 15 U.S. C§ 78g (2) (A)(B), NFA 2-26 17CFR§1.57 (c.) §1.55 Part (k);
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 39 of 63
ADMIS Complaint - Page 39


195. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and
malicious which justifies an award of punitive damages.

            COUNT II – FRAUD AND DECEPTIVE BUSINESS PRACTICES
     New York State General Business Law Section 349 et. seq. or in the alternative Illinois
                     State General Business Law 815 ILCS 505 and 510

196. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

197. Defendant including through its agents, employees, servants, introducing brokers, and Co-

Conspirators, made material misrepresentations or omissions which were likely to mislead a

reasonable consumer in the Plaintiffs circumstances, commencing on, but not limited to the

calendar year 2014 to present, including to customers and Plaintiff located in New York City, NY.

198. Plaintiffs, and the consumer at large, have been injured as the result of Defendant’s conduct.

199. Defendant including through its agent, employees, servants, and introducing brokers, with

intent to deceive, provided material misrepresentation and/or omissions, failing to disclose the

true amount of commissions and fees, to induce customers to open accounts with ADMIS, and

fraudulently omitting to disclose and concealing the additional trade processing and transaction

fees and other charges, added after account opening – in violation of the Commodities Exchange

Act, to compensate Vision, and fraudulently concealing unauthorized deductions, totaling as much

as $10 million dollars a year would be syphoned from their accounts to compensate Vision in

violation of NFA 2-26/ CFTC 33 and CFTC 1.55 and NFA 2-29

200. Defendant including through its agent, employees, servants, and introducing brokers, with

intent to deceive, fraudulently concealed and deliberately misrepresented the margin policies and

risk management policies and procedures, in violation of CFTC 1.11 and CFTC 1.55, and other

exchange law violations, specifically misrepresenting and concealing that the handling of margin

calls had been delegated to Vision affiliates, owners and employees, and that risk management

policies and the margin allowances in material violation of the Commodities Exchange Act
         Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 40 of 63
ADMIS Complaint - Page 40


201. Defendant including through its agent, employees, servants, and introducing brokers, with
intent to deceive, fraudulently concealed and deliberately misrepresented that ADMIS had

delegated authority of handling margin calls, to Vision owners, employees and affiliates and that

they were authorized, to

   a. place trades on behalf of ADMIS customers and CTA’s account - without the customers

       and CTA’s knowledge, authorization and consent;

   b. liquidate ADMIS customers’ and CTA’s account - without the customers and CTA’s

       knowledge, authorization and consent;

   c. add buying power, extend or add credit to a ADMIS customer and CTA’s confidential

       account, without the customers and CTA’s knowledge, authorization and consent; and/or

   d. take other actions in their sole discretion, related to margin activity, without the customers

       and CTA’s knowledge, authorization and consent;

202. The foregoing authorizations were in violation of the Commodities Exchange Act, and

materially omitted in the publicly available customer agreement, which false represents such

actions are to be provided in ADMIS’ sole direction.

203. Defendant including through its agent, employees, servants, and introducing brokers, with

intent to deceive, fraudulently concealed and deliberately misrepresented that ADMIS, knew it had

materially deficient electronic platforms, knew it was using decades old technologies, incapable

of handling all strikes in heating oil options, and was unable to monitor intraday valuation and

margin calculation on derivatives that violated exchange rules, and posed significant and systemic

risks to consumers,

204. Defendant including through its agent, employees, servants, and introducing brokers, with

intent to deceive, fraudulently concealed and deliberately misrepresented that their risk

management technologies and risk management policies were replete with known errors and

omissions, and did not conform to exchange rules.

205. Defendant, including through its agent, employees, servants, and introducing brokers, with

intent to deceive, fraudulently concealed and made deliberate misrepresentation in its publicly
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 41 of 63
ADMIS Complaint - Page 41


available consumer report and financial statements, in 2015, 2016, 2017, 2018 and 2019 to mislead

consumers about its risk management policies and procedures, under Section 7 “Derivative

Financial stating that “requiring customers to maintain margin collateral in compliance with

various regulatory guidelines”, and fraudulently omitting that it has outsourced margin collateral

and risk management services to Vision, and that margin collateral is unlawfully being extended

in violation of regulatory guidelines and extend credit in violation of rules and laws.

206. Defendant, including through its agent, employees, servants, and introducing brokers, with

intent to deceive, fraudulently concealed and made deliberate misrepresentation and intraday

performance bond procedures, that were in violation of exchange rules, and were being outsourced

to Vision, and that Vision was arbitrarily and in an ad-hoc fashion had authorization to tamper

with margin controls on ADMIS’s customer accounts, without their knowledge and consent.

207. Defendant including through its agent, employees, servants, and introducing brokers, with

intent to deceive, is misrepresenting and fraudulently concealing that it has outsourced risk

management services, to person(s) at Vision who are not qualified to handled margin and

performance risk management services, and who have previously caused consumer losses of over

$2million dollars and were previously disbarred.

208. Defendant, including through its agent, employees, servants, and introducing brokers, with

intent to deceive, does not properly and professionally evaluate the risk management technologies,

platforms, exchange compliance, and the quality of services of risk management person(s), gross
negligence and errors and omissions, at Vision who have been unlawfully granted authority to

handle margin on customer accounts, posing grave threats to the consumer, material violations of

exchange rules so as to steer business to ADMIS.

209. Defendant, including through its agent, employees, servants, and introducing brokers, with

intent to deceive, materially concealed, omitted and failed to inform its customers, that it had

outsourced risk management and margin handling, to the grossly negligent and unqualified

management team of Vision, and the margin handling would be replete with errors and omissions,

run on materially deficient electronic platforms.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 42 of 63
ADMIS Complaint - Page 42


210. Defendant, with intent to deceive, materially concealed, fraudulently omitted and failed to

inform its customers, that it has known limitations in performing margin calculations on heating

oil options and cannot monitor risks where customer own 100% of the open interest in options,

and materially lacks technology platforms to handle all options strikes in heating oil options, and

cannot monitor intraday performance in derivatives in violation of exchange rules.

211. Defendants, including through its agent, employees, servants, and introducing brokers, with

intent to deceive, failed to inform customers (a) that their confidential and proprietary trading

strategies account information, trading strategies, and in the case of CTA’s trade secrets, would be

distributed to their competitors and Vision, in violation of the Defend Trade Secrets Act; (b) that

customers have the right to opt-out of their confidential and private information being disclosed to

Vision in accordance with federal privacy laws

212. Defendants including through its agent, employees, servants, and introducing brokers,

employed the deceptive practices as detailed above to coerce its customers to opening accounts

with ADMIS and then, secretively and fraudulently turned them over to Vision.

213. Plaintiff customers, reasonably relied on the misrepresentations and false statements, in part

because ADMIS is wholly owned by Archer Daniel Midland, and ADMIS and ADM are obligated

to comply with rules and regulations, which prohibits false and misleading public disclosures.

Defendants have gone to great lengths to enact a pattern of secrecy and deception to prevent

consumers finding out that ADMIS is disseminating its customer accounts for Vision, a pattern of
conduct that has proceeded in the market place for over five year undetected. Plaintiff customers,

had no access to other public information that would have shown that the foregoing compliance

violations and outsourcing, or the material failure to disclose credit lines from Vision, and material

dissemination of customers’ confidential trading accounts to its competitors.

214. That as the result of the foregoing misrepresentations and other material omissions,

concealments and acts of fraud contained in this complaint, by the Defendant, its agents,

employees, servants, and introducing brokers, Plaintiffs' customers were deceived by those
         Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 43 of 63
ADMIS Complaint - Page 43


misrepresentations or omissions that as a result were fraudulently induced to open accounts at

ADMIS, and Plaintiffs suffered damages and injury.

215. In its scheme to fraudulently steer consumers to open accounts at ADMIS, Defendant its

agents, employees, servants, and introducing brokers, engaged in materially deceptive practices

and representations designed to, and which did, and which continue to, mislead customers into the

belief that ADMIS is providing risk management and handling margin, when the accounts have

been unlawfully outsourced to the grossly negligence and unqualified rogue risk management

personnel of the disbarred Vision, with services replete with errors and omissions, violating

exchange rules;

216. In its scheme to fraudulently induce consumers to entrust property, funds and confidential

information to ADMIS, Defendant its agents, employees, servants, and introducing brokers, have

engaged in materially deceptive practices and representations designed to, and which did, and

which continue to, mislead their consumers into the belief that ADMIS in its sole discretion, was

handling risk management, and ADMIS had qualified personnel and suitable technological

platforms, that ADMIS was maintaining their financial accounts in confidence, and that ADMIS

was complying with exchange rules, regulations and laws, which it was not, and that Vision’s

grossly negligent and unqualified personnel would provide unnecessary services, replete with

errors and omissions in violation of Federal law.

217. The deceptive practices and representations made by the Defendant and its agents,
employees, servants, and introducing brokers have caused injury to the public at large. Defendant,

its agents, employees, servants, and introducing brokers, have and continue to benefit, in amounts

estimated to exceed $10 million dollars a year, by its practice by fraudulently inducing customers

to open accounts at ADMIS, and then overcharge fees and unauthorized charges, to compensate

Vision, and disseminate the confidential financial records and trade secrets, in unfor market

competition to Vision, without the customers knowledge authorization, consent and permission

218. Defendants, through its custom and practice, rewarded those agents, employees, servants,

and introducing brokers who knowingly participated in the scheme and persuaded customers to
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 44 of 63
ADMIS Complaint - Page 44


open and maintain account at ADMIS, and penalized those agents, employees, servants, and

introducing brokers who objected to the fraud, fees and other illegal activities, including but not

limited to terminating their relationships with ADMIS as retribution.

219. That each separate act and action by the defendants constitutes a separate violation of GBL

Section 349 and 349(h) and in the alternative equivalent laws in other states.

220. Defendant has wrongfully profited from their conduct and have caused Plaintiff damages and

irreparable harm, as well as irreparable loss of its competitive advantage and loss of trade secrets

to Vision, its owners, employees and affiliates. That by reason of the foregoing, the Plaintiffs have

been damaged and injured in their business and property in an amount as yet to be determined, but

collectively believed to be in excess of $50 million with the exact amount to be determined at trial;

221. That by reason of the foregoing, the public at large and the consumer in general have

sustained damages including but not limited to their rights of privacy, rights to opt-out, and rights

to maintain the confidentiality of their financial accounts and irreparable loss of trade secrets and

under Federal Law and the laws of New York State.

222. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result of the foregoing Plaintiffs have been damaged in

accordance with the Damages in Paragraph 177-180 and repeated herein. Defendants conduct was

with moral turpitude and wanton disregard for the rights of others as stated supra in Paragraph 181

and repeated herein.
223. Plaintiffs are entitled to an award against Defendants of damages, interest and reasonable

attorneys' fees pursuant to GBL Section 349(h) and other equivalent laws.

224. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

               COUNT III – FRAUDULENT INDUCEMENT OF CONTRACT

225. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 45 of 63
ADMIS Complaint - Page 45


226. Defendant had actual, direct and constructive knowledge of the fraud and fraudulent scheme
as fully alleged above, Plaintiff reincludes the allegations and facts pled in Count I.

227. Defendant and its agents, servants, employees and introducing brokers, had an affirmative

duty to abide by the CEA, abide by the compliance rules and laws of Futures Clearing Members

and their disclosure laws, and abide by the compliance NFA rules, regulations and requirements

including the anti-fraud provisions.

228. Defendant and its agents, servants, employees and introducing brokers, in bad faith, willfully

violated the CEA, CFTC, NFA rules, regulations, laws and Federal laws, engaged in conduct of

misrepresentations, fraudulent concealment and omissions, as listed supra, to fraudulently induce

customers to open accounts with deceptive ADMIS Customer Agreements.

229. Plaintiffs reasonably relied on Defendant, its agents, servants, employees and introducing

brokers’ fraudulent representations in deciding entrust funds to open accounts at ADMIS.

230. Reliant on the fraudulent representations, and deceived by the material omissions and

fraudulent concealments, Plaintiffs were in fact induced to open futures trading accounts at

ADMIS, and entrusted funds, business, property, intellectual property, capital and in the case of

CTA’s their careers and livelihoods with ADMIS.

231. Defendant however knew their representations were false and they had been engaging in

the fraudulent and illegal scheme since September 2014.

232. The foregoing misrepresentations and omissions were material, because if Plaintiffs had

known the representations were not true, or if the concealments were properly disclosed, Plaintiffs

would not have chosen to open futures accounts at ADMIS, and would not have chosen to do

business with ADMIS, and would not suffered the significant harm incurred to date. Defendant

acted with wanton disregard for Plaintiffs’ rights.

233. Defendants, jointly and severally, have wrongfully profited and received concrete benefits

from their fraudulent scheme and have caused Plaintiffs damages and irreparable harm. As a direct

and proximate result of the defendants’ fraudulent representations and acts, Plaintiffs have been

damaged in its business and property as described herein.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 46 of 63
ADMIS Complaint - Page 46


234. As the contracts and agreements were procured and induced by fraud, Plaintiffs have the
right to rescind the contracts in their entirety;

235. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result of the foregoing, Plaintiffs have been damaged in

accordance with the Damages supra in Paragraph 177-180 and repeated herein. Defendants

conduct was with moral turpitude and wanton disregard for the rights of others as stated supra in

Paragraph 181 and repeated herein.

236. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.


                        COUNT IV – AIDING AND ABETTING IN FRAUD

237. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

238. This cause of action is pled in the alternative to Count I.

239. Defendant had actual, direct and constructive knowledge of the fraud and fraudulent scheme

as fully alleged above, Plaintiff reincludes the allegations and facts pled in Count I.

240. Defendant and its agents, servants, employees and introducing brokers, had an affirmative

duty to abide by the CEA, abide by the compliance rules and laws of Futures Clearing Members
and their disclosure laws, and abide by the compliance NFA rules, regulations and requirements

including the anti-fraud provisions.

241. Defendant in bad faith, willfully violated the CEA, CFTC, NFA rules, regulations, laws and

Federal laws, engaged in conduct of misrepresentations, fraudulent concealment and omissions,

and permitted or instructed its introducing brokers soliciting accounts to also and therefore

provided substantial assistance in aiding and abetting in the fraud, as listed supra.

242. Defendant has wrongfully profited, received concrete benefits, from their aiding and abetting

in fraud, and took substantive actions to enable the fraud to perpetuate and have caused Plaintiffs

substantial damages and irreparable harm.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 47 of 63
ADMIS Complaint - Page 47


243. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs
damages and irreparable harm. As a result of the foregoing, Plaintiffs have been damaged in

accordance with the Damages supra in Paragraph 177-0180 and repeated herein. Defendants

conduct was with moral turpitude and wanton disregard for the rights of others as stated supra in

Paragraph 181 and repeated herein.

244. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

                               COUNT V – CIVIL CONSPIRACY

245.    Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as if fully set forth at length herein.

246.    Defendants entered into an agreement with ADMIS, Vision employees, owners and

affiliates, and Vision IB’s and key NFA Insiders, to defraud dozens of customers and CTA’s

opening accounts at ADMIS engage in intentional violations of the CEA and Federal Law to (a)

distribute customer and CTA’ confidential trading secrets and futures accounts to Vision; (b)

overcharge fees between 0.30 cents and $6.00 for compensation to unauthorized third parties; and

(c) other misconduct alleged herein, so that ADMIS and conspirators could procure financial credit

lines and guarantees from Vision’s owners and support the futures industry; and operate an

enterprise that violates the CEA, for their profit, gain and financial benefit; (“Agreement to

Defraud”).

247.    Defendants, individually and jointly acted in furtherance of their Agreement to Defraud,

by, among other things, coordinating: (i) failing to audit Vision IB's in accordance with the

minimum frequency requirements ; (ii) covering up and failure to enforce NFA compliance laws,

as stated supra and otherwise above; and (iii) using the NFA Arbitration Forum, to cover-up fraud,

and not enforce fair, expeditious and equitable procedures and justice, but a mechanism where the

NFA could control, impede, obstruct and prejudice Plaintiff's rights, and procure an outcome to

protect NFA and its conspirators, in the Agreement to Defraud.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 48 of 63
ADMIS Complaint - Page 48


248.    Defendants intentionally performed the actions set forth above.
249. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result of the foregoing, Plaintiffs have been damaged in

accordance with the Damages supra in Paragraph 177-180 and repeated herein. Defendants

conduct was with moral turpitude and wanton disregard for the rights of others as stated supra in

Paragraph 181 and repeated herein.

250.    Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

                           COUNT VI– CIVIL RICO – U.S.C § 1962(c).

251. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

252. Over a pattern of continuous conduct commencing in or around September 2014 until

present date, ADMIS, each individually playing a role, engaged in a scheme with Vision’s

owners, employees and affiliates and a network of IB’s from Vision, and key insiders at the

National Futures Association, Tom Kadlec, and the NFA, formed an association-in-fact enterprise

(the “Enterprise”), in exchange for financial benefits to Defendants, using predicate acts of wire

fraud, mail fraud and fraud to steal, misappropriate and use Plaintiffs trade secrets under 18 USC

1831, and engage in money laundering to defraud new commodities futures customers and CTA,

for their profit, gain and financial benefit.

253. At all times relevant herein, the Enterprise engaged in, or the activities of which affected,

interstate commerce, as that term is defined by 18 U.S.C. § 1961(4), and within the meaning of 18

U.S.C. § 1962(c).

254. The scheme involves using interstate wire and mail communications, and fraud and

deceptive sales, to fraudulently induced new customers, CTA’s start-ups including Plaintiff, to

open commodities futures trading accounts at ADMIS, whereby, in violation of the law, while

materially concealed, that Vision, its owners, affiliates, employees would (a) gain fully disclosed
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 49 of 63
ADMIS Complaint - Page 49


access to their accounts and trade secrets in violation of 18 USC 1831 (b) would unlawfully deduct
cash payments out of their accounts across interstate lines to make payments to Vision and (c)

255. In furtherance of the Enterprise, the co-conspirators intended to and knowingly stole and,

without Plaintiff’s authorization, used, copied, downloaded, uploaded, photocopied, replicated,

transmitted, delivered, communicated, or conveyed Plaintiffs trade secrets.

256. The co-conspirators also received, acquired, or possessed Plaintiffs trade secrets, knowing

that they had been stolen, obtained, or converted without Plaintiffs authorization.

257. The co-conspirators intentionally engaged in these acts to benefit ADMIS with the

knowledge or intent that these acts would injure Plaintiffs. ADMIS and the co-conspirators each

agreed to further, facilitate, support, and operate the Enterprise. As such, the ADMIS and the co-

conspirators conspired to violate 18 U.S.C. § 1962(c)

258. The Enterprise, fraudulent sales and telephonic solicitations to open commodities trading

account at ADMIS and disguise that (a) fees and overcharges would be funneled across interstate

lines to make personal compensation to Vision’s Defendants and others in the Enterprise (b)

CTA’s trading strategies and trade secrets, would be unlawful dissemination across interstate lines

and improperly acquired by Vision Defendants and (c) and each of the Defendants individually

and jointly permitted the Enterprise to operate, by their direct participation in the scheme to

intentionally fail to enforce the CEA and NFA rules that prohibit the conduct, as alleged herein.

259. Defendant directly acquired financial benefit from the scheme. The predicate RICO acts set

forth herein were carried out on a continued basis for more than a five period, were related and

similar and were committed as part of the ongoing scheme of Defendant, one or more of the Vision

IB’s to fraudulently induce accounts to ADMIS and then unlawfully disseminate CTA’s strategies

to Vision Defendants, and unlawfully deduct cash and transfer it to Vision Defendants, and, if not

stopped, such acts will continue into the future;

260. Upon information and belief, this pattern of activity poses a specific threat of repetition

extending indefinitely into the future, and continued to harm to the present day;
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 50 of 63
ADMIS Complaint - Page 50


261. Defendant fraudulently collected unauthorized fees and deductions, estimated to be more
than $50 million dollars over five years, in violation of the Defend Trade Secrets Act, the

Commodities Exchange Act, Federal and State law, and the CEA and transfer those funds, under

false pretenses, and without the customer and CTA’s knowledge and approval to Vision, its

owners, affiliates and employees.

262. The scheme therefore also underpins unlawfully money laundering Plaintiffs cash from its

customers futures accounts, across interstate commerce, which directly depleted the profits of their

accounts and the performance record of their trading activities, as well as stole the trading

strategies. Defendant knew that the transaction involved such proceeds would be wired across

interstate to Vision owners and affiliates and made persistent and repeated attempts to fraudulently

conceal. Vision IB and ADMIS, enabled by Defendants, intended to promote the carrying on of

the specified unlawful activity and knew the transaction was designed to conceal or disguise the

nature, location, source, ownership, or control of the proceeds - namely Rothman and Boshnack.

263. Plaintiffs have been damaged as a direct and proximate result of a violation of the

Racketeering Influenced and Corrupt Organizations Act (18 U.S.C. §§ 1961-1968) (“RICO”) and

by reason of this conspiratorial conduct whereas Plaintiffs have been induced to open accounts at

ADMIS, and unwittingly contribute and disclose trades secrets, assets, capital, property, goodwill,

and irreparable loss of competitive trade secrets to Vision as a result of Defendants’ unlawful

conduct described herein.

264. As a direct and proximate result of racketeering activities and violations of 18 U.S.C. §

1962(c) by the co-conspirators, Defendant has wrongfully profited from their civil conspiracy and

have caused Plaintiffs economic damages and irreparable harm, including, but not limited to,

injuries in the Southern District of New York in an amount to be proven at trial.

265. The actions of the co-conspirators constitute racketeering activities in violation of 18 U.S.C

§ 1832. This pattern of activity poses a threat of continuing because Defendants are continuing to

proceed with the fraudulent activity, overcharging of fees, dissemination of customers confidential

financial trading accounts, dissemination of trade secrets, and other unlawful conduct;
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 51 of 63
ADMIS Complaint - Page 51


266. The racketeering activities and violations of 18 U.S.C. §1962(c) has caused and will
continue to cause Plaintiffs irreparable and substantial injury and therefore cannot be fully

redressed through damages alone. An injunction prohibiting Defendants from further acquisition,

disclosure, use, and possession of the Plaintiffs trade secrets is necessary to provide Plaintiffs with

complete relief.

267. If the co-conspirators were permitted to continue to engage in their racketeering activities

and violations of 18 U.S.C.§1962(c), Plaintiffs and all future Plaintiffs will and are being

irreparably harmed and the economic damages to Plaintiffs will be difficult to quantify. The

aforementioned acts of the Co-Conspirators were done willfully, with malice toward Plaintiffs and

with wanton disregard for their rights;

268. Defendants are jointly and severally liable to Plaintiffs and Plaintiffs are entitled to recover

from each treble damages sustained, and others acting in concert with them, together with the costs

of suit, including reasonable attorney’s fees.

269. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

270. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

                          COUNT VII - CIVIL RICO - U.S.C. § 1962(d)

271. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

272. The co-conspirators have intentionally conspired and agreed to directly and indirectly

participate in the affairs of the Enterprise through a pattern of racketeering activities in violation

of 18 U.S.C § 1832, as described in Count VI
           Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 52 of 63
ADMIS Complaint - Page 52


273. The co-conspirators knew that their actions constituted a pattern of racketeering activities
and agreed to those actions in furtherance of, and for the benefit of the Enterprise, as described in

Count VI

274. The actions of the Co-Conspirators constitute a conspiracy to violate 18 U.S.C § 1962(c), in

violation of 18 U.S.C § 1962(d).

275. As a direct and proximate result of racketeering activities and violations of 18 U.S.C. §

1962(d) by the co-conspirators, Plaintiffs have suffered economic damages throughout the world,

but not limited to, injuries in the Southern District of New York; in an amount to be proven at trial.

276. Defendants are jointly and severally liable to Plaintiffs and the aforementioned acts of the

Co-Conspirators were done willfully, with malice toward Plaintiff entitling Plaintiff to treble

damages, attorneys’ fees, and costs

277. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

278. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

            COUNT VIII – MISAPPROPRIATION OF TRADE SECRETS DTSA

279. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

280. Plaintiff Kumaran’s and other CTA’s transaction records, trading strategies and risk

management strategies constitute competitive commercially sensitive information, including trade

details, formulae, compilations, programs, methods, techniques, or processes, that give them an

economic advantage are trade secrets are (1) non-public information; (2) protected by reasonable

measures; and (3) and which derive independent economic value, actual or potential, from not

being known to other persons, who can obtain economic value from its disclosure or use. of the
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 53 of 63
ADMIS Complaint - Page 53


information. Plaintiffs have maintained this information in confidence and it is not generally
known to other persons or the public who could obtain economic value from the disclosure or use

of such information.

281. Plaintiffs took and takes reasonable measures to maintain the secrecy of its trade secrets.

Such measures include, but were not limited to: (1) limited access to confidential information; (2)

requiring third-parties to execute strict non-disclosure agreements before being allowed to access

the information; and (3) requiring passwords for access to such information.

282. Defendants misappropriated trade secrets by deliberate actions which include but not

limited to: (1) acquisition of Plaintiff’s trade secrets using improper means, including by fraudulent

inducement of trading account, violations of duties and obligations under the CEA, fraudulent

sales and telephone solicitation, and fraudulent concealment of Vision’s access to CTA’s

strategies; (2) Defendants breach of the CEA, NFA Rules, CFTC Rules, compliance duties and

Federal laws and confidential relationship and obligations to maintain the secrecy and restrictive

covenants of customer trade secrets; (3) ongoing use and profit by Defendants, in interstate

commerce. in direct competition and to cause economic harm, and their conspirators own

economic benefit without the express or implied consent of Plaintiffs; all in violation of the Defend

Trade Secrets Act “DTSA”.

283. Defendants have wrongfully profited from their misappropriation and have caused Plaintiff

Kumaran and CTA’s damages and irreparable harm. in loss of their confidential and trade secrets

to their competitors, and depletion of their competitive advantage, and reduction in their

performance track record by Vision, and affiliates Vision Investment Advisors.

284. The wrongful conduct and misappropriation of Plaintiff’s trade secrets alleged herein will

continue unless enjoined and restrained by this Court, and will cause great and irreparable injury

to Plaintiff’s livelihoods and business, and it could cause Vision Defendants to have improper

advantages, positions, and rights in the marketplace to Plainitffs’ detriment. Absent injunctive

relief, further disclosure and use of Plaintiff’s trade secrets by Vision Defendants would

irreparably harm to Plaintiffs.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 54 of 63
ADMIS Complaint - Page 54


285. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs
damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

286. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

 COUNT IX – MISAPPROPRIATION OF TRADE SECRET MISAPPROPRIATION -
                          NEW YORK LAW
                        Against all Defendants
287. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

288. Plaintiffs trade secrets, trading strategies and risk management strategies constitute

competitive commercially sensitive information, including trade details, formulae, compilations,

programs, methods, techniques, or processes, that give them an economic advantage are trade

secrets, that derive independent economic value from not being generally known to the public or

other persons who can obtain economic value from the trade secrets’ disclosure.

289. Plaintiff has taken reasonable measures to protect the secrecy of Plaintiffs trade secrets, and

includes by reference Paragraphs 280-284 above,

290. The co-conspirators intended to and knowingly stole and, without authorization, acquired,

used, used for competing trade activities, in their affiliates, profited from, referred to, obtained

guidance from, in unfair competition, disclosed, copied, downloaded, uploaded, replicated,
transmitted, delivered, communicated, conveyed and Plaintiffs’ trade secrets.

291. The co-conspirators acquired, used or disclosed Plaintiffs trade secrets, knowing that they

have been stolen, obtained, or converted without Plaintiff’s authorization. The co-conspirators

intentionally engaged in these acts to benefit Vision Defendants with the knowledge or intent that

these acts would injure Plaintiffs.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 55 of 63
ADMIS Complaint - Page 55


292. As a direct and proximate result of violations of New York law, by the co- conspirators,
Plaintiff has suffered economic damages both domestically and abroad, including, but not limited

to, in the Southern District of New York in an amount to be proven at trial but exceeding $75,000.

293.   The aforementioned acts of the Co-Conspirators were done willfully, with malice toward

Plaintiffs. Based on the willful and intentional misappropriation of Plaintiffs’ trade secrets : (1)

Defendants should be enjoined from any further use and/or disclosure of Plaintiffs’ trade secrets

until such time that no further commercial advantage that would be derived from the

misappropriation of Plaintiff’s trade secrets; (2) Plaintiffs should be awarded damages including

actual losses and a disgorgement of unjust enrichment caused by the misappropriation ; (3) an

equitable accounting for all profits or benefits arising out of such breach (4) exemplary

damages including but not limited to all special, indirect, punitive, consequential or other

damages; and (5) all other remedies in equity and law, including recovery of its costs and legal

fees under New York law

294. As a result of Defendants’ misappropriation, Plaintiffs have suffered actual damages and

Defendants have been unjustly enriched..

295. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

296. The wrongful conduct and misappropriation of Plaintiff’s trade secrets alleged herein will

continue unless enjoined and restrained by this Court, and is causing and will continue to case

great and irreparable injury to Plaintiff’s livelihoods and business, and is causing and has caused

Vision its owners, employees and affiliates to have improper advantages, positions, and rights in

the marketplace to Plainitffs’ detriment. Absent injunctive relief, further disclosure and use of

Plaintiff’s trade secrets by Vision would irreparably harm to Plaintiffs.

297. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 56 of 63
ADMIS Complaint - Page 56


               COUNT X – INTERFERENCE IN ECONOMIC ADVANTAGE

298. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

299. Plaintiffs Kumaran and CTAs had a reasonable expectation of deriving income from acting

as a CTA and forming a commodities hedge fund with competitive options strategies throughout

the world and/or careers as CTA’s.

300. Defendant was aware that Plaintiff Kumaran and CTA’s had a reasonable expectation of

deriving income from acting as a CTA and forming a commodities hedge fund with competitive

options strategies throughout the world.

301. Defendants actions have prevented, and obstructed and otherwise irreparable harmed

Plaintiff CTA’s and Kumaran from fully maximizing its economic advantage as a CTA.

302. Defendant has wrongfully profited from their interference with economic advantage and

have caused Plaintiff damages and irreparable harm as a result of Defendants interference with

Plaintiff CTA and Kumaran’s economic advantage;

303. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

304. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

                              COUNT XI – UNJUST ENRICHMENT

305. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

306. Defendants       have     unlawfully   gained   based   upon   the   defendants’    fraudulent

misrepresentations.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 57 of 63
ADMIS Complaint - Page 57


307.   Plaintiffs business, fees, commission, property, funds, intellectual property, assets and
other financial benefits constitute a benefit which the Defendant aggressively sought and

voluntarily accepted.

308. Defendant wrongfully obtained financial benefit from Plaintiffs through the fraudulent

scheme detailed herein, whereas Plaintiffs have been damaged and suffered irreparable harm.

309.   Defendant has been unjustly enriched by receipt of these wrongfully induced financial

benefits from Plaintiffs.

310. Defendants’ retention of these wrongfully induced financial benefits, payments, profits and

other financial benefits would violate fundamental principles of justice, equity, and good
conscience. that are the result of unlawful conduct and that, in equity and good conscience, they

should not be permitted to keep.

311. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs

damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

312. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

                                     COUNT XII – RECISSION

313. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

314. As alleged in herein, through a pattern of fraudulent conduct, misrepresentations,

concealments and omissions, ADMIS, its agents, employees, servants and introducing brokers.

fraudulently induced the ADMIS Customer Agreement.

315. As stated in Paragraphs 50-157, ADMIS made material representations, that were required

to be disclosed under law and the CEA, to induce Plaintiff to open a Customer Agreements.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 58 of 63
ADMIS Complaint - Page 58


316. Plaintiff reasonable relied on the fraudulent representations, misstatements and to its
detriment was induced to entrust funds, property and its CTA business to ADMIS.

317. The misrepresentations were material, and were a substantial factor and substantially

contributed to Plaintiffs decision to manifest assent to the Customer Agreement. The false

representation of material facts were made with the knowledge of its falsity and intent that it shall

be acted upon, and which is acted upon to the injury of the other contracting party, constitutes such

fraud. Fraud in the inducement of a contract renders the contract voidable at the election of the

injured party.

318. The contracts were void, also due to the impossibility of performance and the doctrine of

commercial frustration. The grossly negligent errors and omissions, documented herein, were not

foreseeable at the time the parties entered into the contract, were not bargained for and materially

obstructed and impeded performance and results in substantial harm and financial losses to

Plaintiff. Further, the fraud

319. The contracts were also voidable, due to the illegality of the provisions, and the material

failure to abide by the law, regulations. Since the ADMIS agreements are contract that involve the

performance of illegal acts they are also deemed void and unenforceable. Further contracts based

on legitimate subject matter that are performed in an unlawful manner are also unenforceable.

320. Lastly, ADMIS contracts were construed for an illegal purpose, and are contrary to public

policy to engage and outsource to a disbarred Vision that was order to exit the futures industry.
Contracts for an illegal purpose or contrary to public policy are not enforceable.

321. For the foregoing reasons, Plaintiff seeks complete and full recission of the ADMIS

Customer Agreement, and all associated documents.

322. Plaintiff is entitled to damages and full restitution of its position prior to the agreement,

including but not limited to all its losses and costs associated with the fraudulent inducement.

323. Defendant has wrongfully profited from its conduct and has caused Plaintiffs damages and

irreparable harm. As a result Plaintiffs have been damaged in accordance with the Damages in
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 59 of 63
ADMIS Complaint - Page 59


Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude and wanton
disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

324. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

                            COUNT XIII – BREACH OF CONTRACT

325. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

326. In the alternative to Count XII, Plaintiff pleads material breach of contract and impossibility

of performance.

327. If not rescinded, ADMIS and Plaintiffs had a valid customer agreement.

328. Plaintiff performed its duties under the contract.

329. ADMIS has materially breached the agreements, including but not limited to Section 11,

violated of the CEA, NFA, CFTC rules, regulations and requirements, and other provisions listed

in Paragraphs 83-85 and otherwise herein, with gross negligence, replete with errors and omissions

330. The ADMIS agreements are void-under-law, illegal, contract is enforceable. The unlawful,

fraudulently concealed outsourcing of risk to unqualified division of Vision, also was a material

breach of contract. As stated herein the breaches also included violation of exchange laws in

margin calculations.

331. The breaches were material and rendered performance impossible.

332. Since ADMIS has materially breached the contract, the contract is void under law, it may

not enforce the contract, take advantage of the terms of the contract that benefit it, or recover

damages under it, including but not limited to limitation on damages, waiver of jury trial and other

provisions therein.

333. Defendant has wrongfully profited from its breaches and has caused Plaintiffs damages and

irreparable harm. As a result Plaintiffs have been damaged in accordance with the Damages in
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 60 of 63
ADMIS Complaint - Page 60


Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude and wanton
disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

334. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

COUNT XIV – GROSS NEGLIGENCE / NEGLIGENCE / BREACH OF DUTYOF CARE

335. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

336. Defendant had a duty as a Futures Clearing Merchant to abide by the rules of the CEA, NFA

and CFTC and the other laws of the exchange. Those exchange rules included were but not limited

to compliance with the intraday margin requirements of performance bond, CME 930, 980 and

982, as well as the requirements to have electronic platforms capable of monitoring risk and

markets on an intra-day basis, and under CFTC 1.11 to implement a risk management program,

with qualified personnel and properly disclosed to the regulator and customers.

337. Defendants knew both them and their unlawfully outsource had materially deficient

electronic platforms, knew they had

338. ADMIS, knew it had materially deficient electronic platforms, knew it was using decades

old technologies, incapable of handling all strikes in commodities derivatives options, and was

unable to monitor intraday valuation and margin calculation on derivatives that violated exchange

rules, and posed significant and systemic risks to consumers,

339. The errors and omissions included by reference in Exhibit 2, demonstrated egregious

inaccuracies that had wanton disregard for the rights of others and were distinguished from the

failure to exercise ordinary care. ADMIS errors and omissions in derivatives were not a careless

mistake, but were so extremely careless that it was equivalent to recklessness.

340. Defendant purported retention and illegal outsourcing of unqualified services of Vision

management that had also caused over $2.1 million dollars of customers losses, also constituted

gross negligence.
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 61 of 63
ADMIS Complaint - Page 61


341. Defendant has wrongfully profited from its misappropriation and has caused Plaintiffs
damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

342. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.

       COUNT XV – BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

343. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs,

as if fully set forth at length herein.

344. In the alternative to Count XIII, and in the case of Recission of the Contracts, Plaintiff pleads

in the alternative Breach of Duty of the Covenant of Good Faith and Fair Dealing.

345. Defendant had a duty to act in good faith and in fair dealing, and a duty to apply with

applicable laws, rules and regulations, and to conduct its operations

346. Plaintiff made good faith attempts to reach out to ADMIS on numerous times before, during

and after the trading and made repeated requests to understand and request information about the

risk management policies and procedures.

347. At all times, ADMIS acted with fraud and deceit, made material representations, obscured,

obfuscated, avoided, and deliberately withheld information, even at material times of financial

implication to Plaintiff, and in bad faith, fraudulently concealed that risk management policies and

procedures were outsources to Vision, its employees, owners and affiliates, and engaged in other

dishonorable conduct alleged herein.

348. ADMIS’s conduct was bad faith, and violated the principles of just and equitable trade, as

alleged in the Complaint and Exhibits incorporated herein.

349. ADMIS acted with bad faith and with deliberate intent to circumvent their independent

obligations under the CEA to (i) deprive and cause irreparable harm to their loss of trade secrets

and economic commercial advantage (ii) deprive and/or significantly reduce Plaintiffs’
          Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 62 of 63
ADMIS Complaint - Page 62


performance record and compensations from their trading activities and (iii) and bonuses and other
deprivation of commercial benefits that were relied upon as consideration of the bargain.

350. Defendant has wrongfully profited from its fraudulent conduct and has caused Plaintiffs

damages and irreparable harm. As a result Plaintiffs have been damaged in accordance with the

Damages in Paragraph 177-180 and repeated herein. Defendants conduct was with moral turpitude

and wanton disregard for the rights of others as stated supra in Paragraph 181 and repeated herein.

351. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and

malicious which justifies an award of punitive damages.


                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs prays for relief and respectfully requests that the Court enter judgment

against Defendant as follows:

a.    Recission in the entirety of the ADMIS Customer Agreement, including all exhibits, policies,

addendums, subparts and appendices;

b.    Damages in the form of disgorgement of all profits gained by each Defendants from the

fraudulent conduct from the accounts fraudulently induced hereunder;

c.    Disgorgement of all fees and profits unlawfully gained from the activity, estimated to be not

less than $50 million dollars to be repaid to each any every Customer and CTA harmed;

d.    Restitution, unjust enrichment, and disgorgement of profits from Defendant, its agents,

servants, employees and introducing brokers, resulting from the fraudulent scheme, and including

misappropriation of Plaintiff’s trade secrets;

e.    Entry of an order that restrains and preliminarily enjoins, and a Final Order that permanently

enjoins, Defendant and their agents, servants, employees, introducing brokers, service providers,

attorneys, and all persons acting in active concert or participation with them, from the unauthorized

acquisition, disclosure, use, duplication, or distribution of the Plaintiffs’ trade secrets;
            Case 1:20-cv-03873-UA Document 1 Filed 05/18/20 Page 63 of 63
ADMIS Complaint - Page 63


f.     Damages calculated as by loss of property, assets, livelihood and liberty, including loss of

businesses, loss of CTA revenue, and intellectual property, in an amount to be determined at trial;

g.     Damages in the form of loss of capital, loss of income, loss of economic advantage,

interruptions to business, costs of development, economic interruption, economic interference,

disruption and delays, royalties, irreparable losses for trade secrets in an amount to be determined

at trial;

h.     Damages in the amount of all reimbursement of all financial losses and reductions of

economic advantage, for all commodities trading accounts involved in the scheme;

i.     Exemplary damages including       but   not    limited to all special, indirect, punitive,

consequential or other damages;

j.     Treble damages as provided in 18 U.S.C. §§ 1964(c) and 1964(d);

k.     Attorney Fees, Costs and Expenses of this action;

l.     Post and Pre Judgment Interest;

m.     All other relief, remedies and rights available in law and equity as this Honorable Court

deems just and proper;


PLAINTIFF DEMANDS TRIAL BY JURY

In accordance with ECF Rule Addendum Dated April 1, 2020 and Covid 19, this Pleading is

signed and filed electronically on May 18, 2020

                                                                     Digitally signed by Samantha
                                            Samantha Kumaran Kumaran
Electronically Signed                                                Date: 2020.05.18 15:29:46 -04'00'

//S//Samantha Siva Kumaran

Dated: New York, New York

May 18, 2020.
